 

Exhibit 10.20

 

EXECUTION VERSION

MEMBERSHIP INTEREST PURCHASE AGREEMENT

by and among

FSC HOLDING COMPANY, LLC,

a Delaware limited liability company,

FSC THERAPEUTICS, LLC,

a Delaware limited liability company,

FSC LABORATORIES, INC.

a Delaware corporation,

Peter Steelman,

JAMES FLYNN,

and

Deerfield CSF, llc,

a Delaware limited liability company, on the one hand

and

FLAMEL US HOLDINGS, INC.,

a Delaware corporation,

 

and

 

Flamel Technologies SA,

a société anonyme organized under the laws of the Republic of France,
solely for purposes of Section 1.7, on the other hand

Dated as of February 5, 2016

 

 

 

Table of Contents

 

      Page         1. DESCRIPTION OF TRANSACTION 1         1.1 Purchase and Sale
1   1.2 Consideration 1   1.3 Indebtedness; Transaction Expenses; Post-Closing
Adjustment 2   1.4 Purchase Price Allocation 3   1.5 Closing; Effective Time;
Closing Deliveries. 4   1.6 Deferred Consideration 5   1.7 Guarantees; Security
Interest 8   1.8 Withholding 10         2. REPRESENTATIONS AND WARRANTIES OF THE
COMPANY 10         2.1 Organization; Good Standing; Enforceability 11   2.2
Consents and Approvals; No Violation 11   2.3 Units; Subsidiaries. 12   2.4
Financial Statements 13   2.5 Absence of Changes 14   2.6 Tax Matters 15   2.7
Claims 17   2.8 Compliance with Laws 17   2.9 Employee and Labor Matters;
Benefit Plans. 17   2.10 Insurance 19   2.11 Real Property 19   2.12 Bank
Accounts 19   2.13 Regulatory Compliance 19   2.14 Accounts Receivable 22   2.15
Proprietary Rights 22   2.16 Supply Arrangement 23   2.17 Contracts 24   2.18
Title to Assets 25   2.19 Necessary Assets 25   2.20 No State Antitakeover
Statute 25   2.21 Brokers 26   2.22 Transaction Payments 26   2.23 Related Party
Transactions 26   2.24 Distributions to Sellers 26   2.25 No Other
Representations or Warranties 26         3. REPRESENTATIONS AND WARRANTIES OF
THE sellers 26         3.1 Organization; Good Standing 26   3.2 Authority;
Enforceability 27   3.3 Consents and Approvals; No Violation 27   3.4 Title to
Units 27   3.5 Consents and Approvals; No Violation 27   3.6 No Other
Representations or Warranties 28

 

i 

 

 

Table of Contents

(continued)

 

      Page         4. REPRESENTATIONS AND WARRANTIES OF THE BUYER 28          
4.1 Organization; Good Standing 28   4.2 Authority; Enforceability 28   4.3
Consents and Approvals; No Violation 28   4.4 No Restrictions 28   4.5 No Other
Representations or Warranties 28         5. ADDITIONAL AGREEMENTS OF THE PARTIES
28           5.1 Indemnification of Officers and Directors. 29   5.2 Disclosure
29   5.3 Maintenance of Books and Records 29   5.4 Tax Return Matters 30   5.5
FSC Name 32   5.6 Further Assurances 32         6. INDEMNIFICATION 32          
6.1 Survival 32   6.2 Seller Indemnification 33   6.3 Buyer Indemnification 33  
6.4 Limitations 34   6.5 Procedure for Indemnification – Third-Party Claims. 35
  6.6 Right of Set-Off 36   6.7 Exclusive Remedy 37   6.8 No Right of
Contribution 37   6.9 Effect of Investigation; Reliance 37         7.
MISCELLANEOUS PROVISIONS 37           7.1 Amendment 37   7.2 Waiver. 37   7.3
Entire Agreement; Counterparts; Exchanges by Facsimile 38   7.4 Applicable Law;
Jurisdiction 38   7.5 Assignability; No Third Party Beneficiaries 38   7.6
Notices 39   7.7 Severability 40   7.8 Other Remedies; Specific Performance 40  
7.9 Judgment Currency 40   7.10 Construction. 41         Exhibits          
Exhibit A Capitalized Terms   Exhibit B Purchase Price Payment Instructions  

 

 

ii 

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of February 5, 2016, by and among JAMES FLYNN, PETER STEELMAN,
Deerfield CSF, LLC, a Delaware limited liability company (collectively, the
“Sellers”), FSC HOLDING COMPANY, LLC, a Delaware limited liability company (the
“Company”), FSC THERAPEUTICS, LLC, a Delaware limited liability company (“FSC
Therapeutics”), FSC LABORATORIES, INC., a Delaware corporation (“FSC Labs”), on
the one hand and Flamel Technologies SA, a société anonyme organized under the
laws of the Republic of France (“Flamel SA”), solely for purposes of Section
1.7, and FLAMEL US HOLDINGS, INC., a Delaware corporation (the “Buyer”), on the
other hand. Certain capitalized terms used in this Agreement are defined in
Exhibit A.

 

RECITALS

The Sellers desires to sell, and the Buyer desires to purchase, all of the
issued and outstanding membership interests of the Company, consisting of 1,000
Preferred Units and 1,000 Common Units (together the “Units”), for the
consideration and on the terms and subject to the conditions set forth herein.

AGREEMENT

The Parties to this Agreement, for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and intending to be legally
bound, agree as follows:

1.             DESCRIPTION OF TRANSACTION

1.1           Purchase and Sale.  On the terms and subject to the conditions of
this Agreement, effective at the Effective Time, Sellers shall sell and deliver
to the Buyer, and the Buyer shall purchase and accept from Sellers, all of the
Units, free and clear of all Encumbrances, in exchange for the consideration set
forth herein.1.2           Consideration.  The Buyer shall make the following
payments to the Sellers as consideration for the sale of the Units from Sellers
to Buyer (all such payments together, following all adjustments contemplated in
this Agreement, the “Purchase Price”):

(a)          The Buyer shall pay to the Sellers $262,500 on the last business
day of each April, July, October and January starting with the last business day
of April 2016 and ending with the last business day of October 2020 and shall
pay $15,262,500 to the Sellers on the last business day of January 2021 for a
total of $20,250,000 (all such payments together, the “Fixed Payments”); and

(b)          The Buyer shall pay the Deferred Consideration to the Sellers
subject to and in accordance with Section 1.6.

 

 

  

All payments of the Purchase Price shall be made among the Sellers in the
amounts designated in Exhibit B by wire transfer of immediately available funds
to the account(s) designated in Exhibit B or otherwise designated by the Sellers
in writing no later than five Business Days prior to the date such payment shall
be due. Each Seller acknowledges and agrees to such allocation notwithstanding
the terms, conditions and allocations set forth in the operating agreement or
other governing documents of the Company.

1.3           Indebtedness; Transaction Expenses; Post-Closing Adjustment.

(a)          Immediately prior to the Closing: (1) Deerfield PDI Financing II,
L.P. shall transfer to Deerfield Private Design International II, L.P. all of
its rights, title and interest in the Affiliated Company Indebtedness, (2)
Deerfield Private Design International II, L.P. and Deerfield Private Design
Fund II, L.P. shall contribute to the Company all of their rights, title and
interest in all of the Affiliated Company Indebtedness and (iii) the Company
shall contribute to FSC Labs and FSC Therapeutics as applicable, all of its
rights, title and interest in the Affiliated Company Indebtedness, with the
effect that at Closing there shall be no outstanding Affiliated Company
Indebtedness (whether principal, interest or otherwise), all documents related
to the Affiliated Company Indebtedness shall be terminated with no residual
Liability on the part of any Company Party and all Encumbrances thereunder shall
be released (the foregoing transactions, the “Affiliated Company Indebtedness
Termination”). Immediately after the Affiliated Company Indebtedness Termination
but immediately prior to the Closing, Deerfield Private Design International II,
L.P. and Deerfield Private Design Fund II, L.P. shall contribute all of their
Units to Deerfield CSF, LLC.

(b)          There shall be no outstanding Company Indebtedness, including
Affiliated Company Indebtedness, at the Effective Time and neither the Buyer nor
any of its Affiliates (including the Company Parties after the Closing) shall
have any responsibility for any Company Indebtedness. If there shall be any
outstanding Company Indebtedness at the Effective Time, Sellers shall pay all
such Company Indebtedness at the Closing and, if the Sellers do not pay, Buyer
shall be entitled to deduct such outstanding amount from the amount of Fixed
Payments payable pursuant to Section 1.2(a) and Buyer shall use such amount to
directly repay such Company Indebtedness.

(c)          There shall be no outstanding Transaction Expenses at the Effective
Time and neither the Buyer nor any of its Affiliates (including the Company
Parties after the Closing) shall have any responsibility for any Transaction
Expenses. If there shall be any outstanding Transaction Expenses at the
Effective Time, Sellers shall pay all such Transaction Expenses at the Closing
and, if the Sellers do not pay, Buyer shall be entitled to deduct such
outstanding amount from the amount of Fixed Payments payable pursuant to Section
1.2(a) and Buyer shall use such amount to directly pay the Transaction Expenses.

(d)          After payment by the Company Parties of all Company Indebtedness,
Transaction Expenses and other obligations of the Company Parties, the Company
shall be entitled to make a distribution to the Sellers of all freely available
and unrestricted cash held by the Company Parties as of immediately prior to the
Closing, excluding cash needed to pay any checks or other drafts that are issued
by the Company Parties but not deposited by the recipient thereof as of the
Closing Date, or any other obligations of the Company Parties arising prior to
the Closing for which such cash would be used as payment.

 2 

 

  

(e)          Within 120 days after the Closing, Buyer shall notify the Sellers
whether (i) the actual amount of outstanding Company Indebtedness and/or
Transaction Expenses at Closing exceeded the respective amounts determined
pursuant to Sections 1.3(b) and 1.3(c) and/or (ii) the Closing Working Capital
was less than the Lower Target Amount or more than the Upper Target Amount. The
Sellers shall have twenty Business Days after delivery by Buyer of its notice to
object in writing to the statements made in Buyer’s notice. If the Sellers
timely deliver such an objection notice, Buyer and the Sellers shall cooperate
in good faith to resolve such disputes as promptly as practicable. If no such
resolution is achieved within 30 days after delivery by the Sellers of their
objection notice, Buyer and the Sellers shall be obligated to submit the
remaining disputes to the Reviewing Accountant, which shall be engaged only to
resolve the remaining disputes. If the resolution of such disputes, whether by
agreement of Buyer and the Sellers or determination of the Reviewing Accountant,
results in a determination that the actual amount of outstanding Company
Indebtedness and/or Transaction Expenses at Closing exceeded the respective
amounts determined pursuant to Sections 1.3(b) and 1.3(c) or that the Lower
Target Amount exceeded the Closing Working Capital, or if the Sellers do not
timely deliver an objection notice under this Section 1.3(d), the Sellers shall,
within five Business Days thereafter, pay to Buyer the applicable amount owed to
Buyer (which shall be equal to (x) the amount by which the outstanding Company
Indebtedness at Closing exceeds the amounts determined pursuant to Section
1.3(b), plus (y) the amounts by which the outstanding Transaction Expenses at
Closing exceeds the amount determined pursuant to Section 1.3(c), plus (z) the
difference between the Closing Working Capital, as finally determined pursuant
to this Section 1.3(e), and $0). To the extent such amount owed by Sellers to
Buyer is not paid on or prior to the date Buyer is to make any Fixed Payment or
Deferred Payment to Sellers, Buyer may deduct from such Fixed Payment or
Deferred Payment, as the case may be, and, to the extent necessary, any
subsequent Fixed Payment or Deferred Payment, the amount owed to it by Sellers
pursuant to this Section 1.3(e). If the Closing Working Capital as finally
determined hereunder was more than the Upper Target Amount, the Buyer shall
promptly pay to the Sellers the amount by which such finally determined Closing
Working Capital amount exceeds $0. The costs, fees and expenses charged by the
Reviewing Accountant for its engagement pursuant to this Section 1.3(e) shall be
allocated equally amount Buyer and Sellers.

1.4           Purchase Price Allocation. The consideration described in Section
1.2 shall be allocated 55.0% to FSC Labs and 45.0% to FSC Therapeutics for U.S.
income tax purposes according to Schedule 1.4 (the “Purchase Price Allocation
Schedule”). The portion of the consideration described in Section 1.2 allocated
to FSC Therapeutics, LLC shall be further allocated among its assets for U.S.
income tax purposes in accordance with the methodology set forth on the Purchase
Price Allocation Schedule. The parties will follow the methodology set forth on
the Purchase Price Allocation Schedule and shall not (and shall not permit any
Affiliates to) take any U.S. federal income tax position, or file any Tax Return
for U.S. federal income tax purposes, inconsistent therewith, unless otherwise
required by a change of law after the date hereof, a closing agreement with the
IRS, or a decision of a court of competent jurisdiction. Each of the Buyer and
the Sellers shall notify the other parties if the IRS challenges the Purchase
Price allocations and shall keep the other parties reasonably informed of the
status and progress of such challenge.

 3 

 

  

1.5           Closing; Effective Time; Closing Deliveries.

(a)          Closing; Effective Time.  The consummation of the transactions
contemplated by this Agreement (the “Closing”) shall take place remotely by the
electronic or other exchange of documents and signature pages, on the date
hereof, such date referred to herein as the “Closing Date”. The Closing will be
effective as of 12:01 a.m. on the Closing Date (the “Effective Time”), and all
actions scheduled in this Agreement to take place at the Closing shall be deemed
to occur simultaneously at such time.

(b)          Closing Documents Delivered by the Sellers. At or prior to the
Closing, the Sellers shall have delivered to the Buyer:

(i)          Resignation letters, in form and substance reasonably acceptable to
Buyer, of each of the directors, managers and certain officers of the Company
Parties specified by the Buyer, effective as of the Effective Time;

(ii)         A certificate executed by the Secretary of each Company Party
certifying that (A) attached thereto is a true and complete copy of such Company
Party’s certificate of formation or certificate of incorporation and all
amendments thereto and then in effect, in each case certified by the Secretary
of State of the State of Delaware; (B) attached thereto are certificates of good
standing of such Company Party from its jurisdiction of organization and in each
jurisdiction in which it is licensed or qualified to conduct business; dated not
more than five days before the Closing Date; (C) attached thereto is a true and
complete copy of such Company Party’s bylaws or limited liability company
agreement and all amendments thereto and then in effect; (D) for just the
Company, attached thereto is a true and complete copy of the resolutions adopted
by the members and managers of the Company authorizing the execution, delivery
and performance of the Transaction Agreements and the transactions contemplated
hereby, and (E) for just the Company, as to the incumbency and signatures of
each individual who will execute documents at the Closing on behalf of the
Company;

(iii)        Documentation from the Company evidencing the Affiliated Company
Indebtedness Termination which provides that (A) after giving effect to the
contributions set forth in Section 1.5, (1) all agreements related to the
Affiliated Company Indebtedness are terminated, (2) all obligations related to
the Affiliated Company Indebtedness are deemed paid in full, and (3) all
Encumbrances related to the Affiliated Company Indebtedness are released and (B)
the Sellers which are lenders and the Company authorize the Buyer to file any
UCC termination statements deemed appropriate by the Buyer to effect the
Affiliated Company Indebtedness Termination;

(iv)        Payoff letters for all other Company Indebtedness outstanding as of
the Closing Date, setting forth the amount required to pay off in full all such
Company Indebtedness and otherwise providing for the complete satisfaction
and/or release as of the Closing Date of all of such Company Indebtedness to the
Persons to whom such Company Indebtedness is owed, and the complete release of
any Encumbrances or guarantees any such Person may have against any Company
Party or any of their respective assets or properties, along with supporting
documentation, all in customary form reasonably satisfactory to the Buyer;

 4 

 

  

(v)         (A) a certificate executed by each Seller in accordance with the
requirements of Treasury Regulation Section 1.1445-2(b)(2) certifying that such
Seller is not a foreign person (as such term is defined in the Code and the
Treasury Regulations promulgated in connection therewith) and (B) two (2)
original copies of IRS Form W-9 from each Seller, each such copy duly executed
by such Seller;

(vi)        Unit transfer powers, each in form and substance reasonably
acceptable to the Buyer, evidencing the transfer and assignment of the Units
from the applicable Seller to the Buyer hereunder, together with any other
documents that are necessary to transfer to Buyer good and valid title to the
Units, free and clear of all Encumbrances;

(vii)       Copies of all Company Approvals, duly executed by the applicable
consenting party (if applicable), and, in the case of the Company Approvals
relating to the Leases, together with certificates of estoppel reasonably
satisfactory to Buyer;

(viii)      Releases from each of the Sellers, each in form and substance
reasonably acceptable to the Buyer, of all claims such Seller may have against
any Company Party, Buyer or any of their respective Affiliates;

(ix)         Non-competition and non-solicitation agreements from Peter Steelman
and James Flynn, in form and substance reasonably acceptable to Buyer; and

(x)          The contents of the electronic data room maintained by the Sellers
in connection with the transactions contemplated by this Agreement.

1.6           Deferred Consideration.

(a)          Deferred Payments. The Buyer shall pay (or cause to be paid) to the
Sellers (or their successors and assigns) quarterly deferred payments (each, a
“Deferred Payment”) equal to 15.0% of Net Sales of the Products in such quarter
(collectively, the “Deferred Consideration”), subject to Section 1.6(b).

(b)          Payment of the Deferred Payments. The Deferred Payments described
in Section 1.6(a) shall be paid quarterly in arrears and shall accrue daily for
each quarter from and after the Closing until the earlier of (i) the tenth
anniversary of the Closing Date or (ii) $12,500,000 in the aggregate of Deferred
Payments have been paid to the Sellers. No later than three Business Days
following the date the Buyer files its Earnings Report (if a public filing) or
has prepared its Earnings Report (if not a public filing) for each calendar
quarter (but in no event later than sixty days following the last day of each of
the first three quarters and one hundred twenty days following the last day of
the fourth quarter of each calendar year), the Buyer shall pay to the Sellers
the Deferred Payment for such quarter. On the same day it makes a Deferred
Payment, the Buyer shall deliver or cause to be delivered to the Sellers a
written statement showing all Net Sales of Products during such quarter and the
corresponding Deferred Payment (each a “Deferred Payment Calculation”). All
Deferred Payments shall be made among the Sellers in the amounts designated in
Exhibit B by wire transfer of immediately available funds to the account(s)
designated in Exhibit B or otherwise designated by the Sellers in writing no
later than five Business Days prior to the date such Deferred Payment shall be
due. For the avoidance of doubt, the accrual of Deferred Payments shall
terminate on the tenth anniversary of the Closing Date even if less than
$12,500,000 of aggregate Deferred Payments shall have accrued as of such tenth
anniversary.

 5 

 

  

(c)          Delinquent Deferred Payments. Any Deferred Payment not paid when
due shall bear interest at the Default Rate, compounded daily, or the highest
rate then permitted by applicable law, whichever is less, from the date such
payment was due until the date paid.

(d)          Audit Right. Upon not less than ten Business Days written notice
(the “Audit Notice”), the Sellers shall have the right to audit the books and
records of the Company Parties for the purpose of determining the correctness of
their computation and payment of any Deferred Payment for up to three years
prior to the date of the Audit Notice and for the purposes of determining
compliance with the other covenants set forth in this Section 1.6. Such audit
may not be conducted more than once in any calendar year and shall be conducted
during normal business hours at the Sellers’ cost, provided, that any accounting
firm or other Representative involved enters into a reasonable confidentiality
agreement with the Company (to be approved by the Company in its sole reasonable
discretion) prior to commencing any such audit. The Buyer shall provide the
Sellers and their advisors with reasonable access to all pertinent books and
records of the Company related to the Products and shall reasonably cooperate
with the Sellers’ and their advisors’ efforts to conduct such audits. The
Sellers may object to any Deferred Payment Calculation by delivering a written
notice of objection (a “Deferred Payment Calculation Objection Notice”), which
shall specify the items in the applicable Deferred Payment Calculation disputed
by the Sellers and shall describe in reasonable detail the basis for such
objection, as well as the amount in dispute. If the Sellers deliver a Deferred
Payment Calculation Objection Notice, Buyer and the Sellers shall negotiate in
good faith for up to ten Business Days to resolve the disputed items and agree
upon the resulting amount of the Deferred Payment that is the subject of the
Deferred Payment Calculation Objection Notice. If Buyer and the Sellers are
unable to reach agreement within ten Business Days after the Deferred Payment
Calculation Objection Notice has been delivered, all unresolved disputed items
shall be promptly referred to the Reviewing Accountant. The Reviewing Accountant
shall be directed to render a written report on the unresolved disputed items
with respect to the applicable Deferred Payment Calculation as promptly as
practicable, but in no event greater than 30 days after such submission to the
Reviewing Accountant, and to resolve only those unresolved disputed items set
forth in the Deferred Payment Calculation Objection Notice. If unresolved
disputed items are submitted to the Reviewing Accountant, Buyer and the Sellers
shall each furnish to the Reviewing Accountant such work papers, schedules and
other documents and information relating to the unresolved disputed items as the
Reviewing Accountant may reasonably request. The Reviewing Accountant shall
resolve the disputed items based solely on the applicable definitions and other
terms in this Agreement and the presentations by Buyer and the Sellers, and not
by independent review. The Reviewing Accountant will not have the power to
alter, modify, amend, add to or subtract from any term or provision of this
Agreement. The resolution of the dispute and the calculation of the Deferred
Payment that is the subject of the Deferred Payment Calculation Objection Notice
by the Reviewing Accountant shall be final and binding on the parties hereto. If
there has been an underpayment of the aggregate Deferred Payment due for the
period being audited of more than five percent (5%) of the amount due for the
period, the Buyer shall reimburse the Sellers for the reasonable out-of-pocket
costs (including Reviewing Accountants’ fees) incurred by the Sellers pursuant
to this Section 1.6(d).

 6 

 

  

(e)          Assignment or Sublicense by the Buyer. The Buyer shall continue to
be obligated to pay the Deferred Payments, subject to the aggregate maximum
amount and time period set forth in Section 1.6(b), on all sales by all direct
or indirect licensees and assignees of any rights to sell, market or otherwise
distribute the Products, and the provisions of this Section 1.6 shall apply to
all such sales as if made directly by a Company Party.

(f)          Credit Facility Restrictions. The Buyer represents and warrants
that there are no restrictions or limitations on the Buyer’s ability to make the
payments that are or may be required to be paid to the Sellers under this
Agreement in any Contract of the Buyer or any of its Subsidiaries (excluding the
Company Parties), including in any loan agreement, note debenture or other
document evidencing any indebtedness of the Buyer and any of its Subsidiaries
(excluding the Company Parties). The Buyer shall not enter into, or amend, any
Contract of it or its Subsidiaries after the Closing the effect of which is to
place any restrictions or limitations on the Buyer’s or the Company Parties’
ability to make the payments that are or may be required to be paid to the
Sellers under this Agreement.

(g)          Acceleration. Notwithstanding anything to the contrary contained in
this Section 1.6 (including, without limitation, the quarterly structuring of
deferred payments set forth above), upon and at any time after the occurrence of
any Acceleration Trigger Event, (x) an amount equal to the Accelerated Value
(together with any applicable interest accrued thereon) shall automatically
become immediately due and payable without presentment, demand, protest, notice
of intent to accelerate or other notice or legal process of any kind (except for
any notice contemplated in the definition of Acceleration Trigger Event, if
applicable), all of which are hereby knowingly and expressly waived by the
Buyer, and (y) the Sellers may exercise any and all other rights and remedies
available to it under this Agreement and applicable law to enforce its right to
receive payment of the Accelerated Value (plus any applicable accrued interest).

(h)          No Security. The parties hereto understand and agree that (i) the
contingent rights to receive any Deferred Payment shall not be represented by
any form of certificate or other instrument and do not constitute an equity or
ownership interest in Buyer or any Company Party, (ii) Sellers shall not have
any rights as securityholders of Buyer or of any Company Party as a result of
Sellers’ contingent right to receive any Deferred Payment hereunder, and (iii)
no interest is payable with respect to any Deferred Payment except as provided
in Section 1.6(c).

(i)          Tax Treatment. The Sellers and the Buyer agree that the Deferred
Payments represent part of the consideration for the sale of the Units to the
Buyer.  Buyer shall not claim, and shall not permit any of its Affiliates or any
transferee that assumes the obligation to make any Deferred Payment to claim,
any deduction for income tax purposes under Section 162(a) of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”), or any comparable provision of
state or local Tax law, or take any U.S. federal income tax position (or
position under comparable state or local income tax law) inconsistent therewith,
on account of any Deferred Payment (or portion thereof) unless otherwise
required by a change of law after the date hereof, a closing agreement with an
applicable Taxing authority or a decision of a court of competent jurisdiction.
Each of the Buyer and the Sellers shall notify the other parties if a Taxing
authority challenges the tax treatment of the Deferred Consideration and shall
keep the other parties reasonably informed of the status and progress of such
challenge.

 7 

 

 

(j)          Other Covenants. Until the Deferred Payments are paid in full:

(i)          Buyer and the Company shall not, and shall cause the Company
Parties after Closing not to, take any action or fail to take any action that
would waive, breach, terminate or materially amend any of the following
contracts in a manner that would adversely affect the sale of Products or the
right of the Sellers to the Deferred Payments in connection therewith: (A) the
Supply and Distribution Agreement dated August 9, 2013 between FSC Laboratories,
Inc. and Tris Pharma, Inc., (B) the License and Assignment Agreement between
Eisai Inc. and FSC Therapeutics, LLC dated June 12, 2014, (C) the Supply
Agreement between Eisai Inc. and FSC Laboratories, Inc. dated June 12, 2014 and
(D) the License, Supply & Distribution Agreement dated March 17, 2015 by and
among Yung Shin Pharm. Ind. Co., Ltd., FSC Therapeutics, LLC, FSC Laboratories,
Inc., and Rising Pharmaceuticals, Inc. In addition, Buyer and the Company shall
not, and shall cause the Company Parties after Closing not to, take any action
or fail to take any action that would waive, breach, terminate or materially
amend in any way any of the following specific provisions of the following
contracts: (A) Section 4.3 and/or the definition of “Minimum Unit Sales
Commitment” in the Supply and Distribution Agreement dated August 9, 2013
between FSC Laboratories, Inc. and Tris Pharma, Inc., (B) Section 3.3(a)(ii) of
the License and Assignment Agreement between Eisai Inc. and FSC Therapeutics,
LLC dated June 12, 2014, and (C) Section 2.7 and/or Section 3.2(d) of the
License, Supply & Distribution Agreement dated March 17, 2015 by and among Yung
Shin Pharm. Ind. Co., Ltd., FSC Therapeutics, LLC, FSC Laboratories, Inc., and
Rising Pharmaceuticals, Inc.

(ii)         During each calendar year beginning in 2016, Buyer and the Company
shall, and shall cause the Company Parties after Closing to, cause the sales
representatives of the Company Parties to complete no fewer than 60,000 P1
Product Details and no fewer than 50,000 P2 Product Details for the Products;
provided, however, that in the event that new generic products are launched
after Closing that compete with three or more of the Products, then the annual
P1 Product Detail requirement shall be reduced to 45,000 and the annual P2
Product Detail requirement shall be eliminated. For purposes of clarification,
the Buyer and the Company Parties shall have full and sole discretion to direct
the required Product Details toward any Product.

 8 

 

  

1.7           Guarantees; Security Interest.

(a)          Each of the Company, FSC Labs, FSC Therapeutics and Flamel SA (such
Persons in such capacity, “Guarantors”) hereby, jointly and severally,
unconditionally and irrevocably, as a primary obligor and not only a surety,
guarantees to the Sellers the prompt and complete payment and performance by
Buyer when due of the Buyer’s obligations under this Agreement, including,
without limitation, the obligation to pay to the Sellers the Fixed Payments and
the Deferred Payments (the “Guaranteed Obligations”). Each of the Company, FSC
Labs and FSC Therapeutics waives any and all notice of the creation, renewal,
extension or accrual of any of the Guaranteed Obligations and notice of or proof
of reliance by any Seller upon the guarantee contained in this Section 1.7(a) or
acceptance of the guarantee contained in this Section 1.7(a); the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 1.7(a). Each of the Company, FSC
Labs and FSC Therapeutics waives (a) diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon Buyer or any of the them
with respect to the Guaranteed Obligations, (b) notice of the existence or
creation or non-payment of all or any of the Guaranteed Obligations, and (c) all
diligence in collection or protection of or realization upon any Guaranteed
Obligations or any guaranty of any Guaranteed Obligations.

(b)          Each of FSC Labs and FSC Therapeutics hereby pledges, assigns,
hypothecates, transfers and grants to Sellers, a first priority lien upon and
security interest in, all of their right, title and interest in and to the
following property and assets, in each case whether now owned or existing or
hereafter acquired or arising and wherever located, but in each case only
relating to the Products (collectively, the “FSC Assets Collateral”): all
inventory, all owned Proprietary Rights other than domain names and websites and
all owned Governmental Authorizations. The FSC Assets Collateral shall secure
the full and prompt payment, at any time and from time to time as and when due
(whether at the stated payment date, by acceleration or otherwise), of the
Guaranteed Obligations.

(c)          If Buyer defaults on any of the Guaranteed Obligations and does not
cure such default within ten Business Days after the due date thereof, Sellers
shall be entitled to exercise in respect of the FSC Assets Collateral all of its
rights, powers and remedies provided for herein or otherwise available to it
under any law, in equity or otherwise, including all rights and remedies of a
secured party under the Delaware Uniform Commercial Code. Buyer, FSC Labs and
FSC Therapeutics to the greatest extent not prohibited by applicable law, hereby
(i) agrees that it will not invoke, claim or assert the benefit of any rule of
law or statute now or hereafter in effect (including, without limitation, any
right to prior notice or judicial hearing in connection with Sellers’
possession, custody or disposition of any FSC Assets Collateral or any
appraisal, valuation, stay, extension, moratorium or redemption law), or take or
omit to take any other action, that would or could reasonably be expected to
have the effect of delaying, impeding or preventing the exercise of any rights
and remedies in respect of the FSC Assets Collateral, the absolute sale of any
of the FSC Assets Collateral or the possession thereof by any purchaser at any
sale thereof, and waives the benefit of all such laws and further agrees that it
will not hinder, delay or impede the execution of any power granted hereunder to
the Sellers, but that it will permit the execution of every such power as though
no such laws were in effect, (ii) waives all rights that it has or may have
under any rule of law or statute now existing or hereafter adopted to require
the Sellers to marshal any FSC Assets Collateral or any other party or against
or in payment of any or all of the obligations hereunder, and (iii) waives all
rights that it has or may have under any rule of law or statute now existing or
hereafter adopted to demand, presentment, protest, advertisement or notice of
any kind (except notices expressly provided for herein). In addition, Buyer, FSC
Labs and FSC Therapeutics waives any and all rights of contribution or
subrogation upon the sale or disposition of all or any portion of the FSC Assets
Collateral. Buyer and the Company Parties shall be permitted to transfer, sell
and/or assign any of the FSC Assets Collateral to an Affiliate so long as such
Affiliate executes a joinder to this Section 1.7 of the Agreement in order to
guarantee the Guaranteed Obligations and grant a security interest in the FSC
Assets Collateral on the same terms agreed to by the Company Parties set forth
herein. For purposes of clarification, nothing in this Agreement shall be
interpreted to restrict Buyer’s or Guarantors’ right to sell any inventory that
is part of the FSC Assets Collateral or otherwise in the ordinary course of
business.

 9 

 

  

(d)          In the event that Flamel SA undertakes a “reincorporation”
transaction under which either a new parent company is established or any
material assets are transferred from Flamel SA to an Affiliate, Flamel SA shall
cause such new parent entity or transferee to execute a joinder to this Section
1.7 of the Agreement in order to guarantee the Guaranteed Obligations on the
same terms as Flamel SA.

(e)          All terms in this Section 1.7 that are not capitalized shall,
unless the context otherwise requires, have the meanings provided by the
Delaware Uniform Commercial Code to the extent the same are used or defined
therein.

1.8           Withholding. Any and all payments due to Sellers pursuant to this
Agreement shall be made free and clear of and without deduction for any Taxes
except as required by applicable Tax law.  If any Person (whether the Buyer, a
Guarantor or an Affiliate to which the Buyer elects to assign its rights and/or
obligations under this Agreement) shall be required by Tax law to deduct any
non-U.S. Taxes from any payments due to any Seller hereunder (other than any
such non-U.S. Taxes that are imposed as a result of (x) a present or former
connection between a Seller and the jurisdiction imposing such Tax (other than
any such connection arising from such Seller having executed, delivered, become
a party to, performed its obligations under, received payments under, or
enforced its rights under, a Transaction Agreement), or (y) the failure (other
than as a result of a change in law or because the requested document is
inconsistent with the Seller’s actual circumstances or Tax status when
requested) of a Seller to provide the Buyer with any Tax form, certification or
information reasonably requested by the Buyer (any such Tax described in clause
(x) or (y), an “Excluded Tax”)), then notwithstanding any provisions to the
contrary, (i) the sum payable hereunder by such Person  shall be increased by as
much as shall be necessary so that after making all required deductions
(including deductions for Taxes (other than Excluded Taxes) applicable to
additional sums payable under this Section 1.8) for such non-U.S. Taxes, each
Seller shall receive an amount equal to the sum it would have received had no
such deductions been made (any and all such additional amounts payable shall
hereafter be referred to as the “Additional Amounts”), (ii) such Person  shall
make such deductions, and (iii) such Person shall pay the full amount deducted
to the relevant Governmental Body in accordance with applicable Tax law and
shall provide to the applicable Seller the original or a certified copy of a
receipt evidencing payment thereof or other reasonably satisfactory evidence of
such payment. Except as otherwise provided in this Section 1.8, to the extent
that amounts are so deducted and withheld by the Buyer, such amounts shall be
treated for all purposes of this Agreement as having been paid to the Person in
respect of which the Buyer made such deduction and withholding. The Buyer shall
provide the Sellers with five (5) Business Days’ advance notice of any such
required withholding and shall reasonably cooperate with the Sellers to mitigate
or reduce such withholding. All payments of Additional Amounts, once made by
Buyer pursuant to this Section 1.8, shall be treated as indemnification payments
made pursuant to Section 6.3 for all purposes of this Agreement.

 10 

 

  

2.          REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Each Company Party and the Sellers, severally and not jointly, represents and
warrants to the Buyer:

2.1           Organization; Good Standing; Enforceability.

(a)          Each Company Party is a corporation or limited liability company,
as applicable, duly organized, validly existing and in good standing under the
laws of the state of its incorporation or formation. Each Company Party has the
requisite power and authority to own, lease or use its properties and assets and
to conduct its business as presently conducted. Schedule 2.1 sets forth each
jurisdiction in which each Company Party is licensed or qualified to do
business, and each Company Party is duly licensed or qualified to do business
and is in good standing in each jurisdiction in which the assets or properties
owned or leased by it or the operation of its business as currently conducted
makes such licensing or qualification necessary. Schedule 2.1 lists all of the
officers and directors of each Company Party.

(b)          Accurate and complete copies of (i) the certificate of formation,
certificate of incorporation or similar formation documents; (ii) bylaws,
operating agreement or other similar governance documents; (ii) minutes of
meetings, or written consents in lieu of meetings, of the members, boards of
directors or managers (or similar governing bodies) and committees of the boards
of directors or managers (or similar governing bodies); (iii) equity transfer
ledgers and (iv) other organizational documents (in each case, together with all
amendments thereto) of each Company Party have been delivered or made available
to Buyer. None of the Company Parties is in default under or in violation of any
provision of its organizational documents. All transfer Taxes levied or payable
with respect to all transfers of securities of each Company Party prior to the
date hereof have been paid and, if applicable, all applicable transfer Tax
stamps have been affixed.

(c)          The Company and each Seller has all requisite power and authority
to execute and deliver the Transaction Agreements to which the Company and/or
such Seller is a party, to perform its or his respective obligations thereunder
and to consummate the transactions contemplated thereby. The execution and
delivery of the Transaction Agreements, the performance of its obligations
thereunder and the consummation of the transactions contemplated thereby have
been duly and validly authorized by all necessary limited liability company or
other action on the part of the Company. The Transaction Agreements have been
duly executed and delivered by the Company and each Seller and (assuming due
execution by the Buyer) constitute legal, valid and binding obligations of the
Company and each Seller, enforceable against them in accordance with their
terms.

(d)          No registrations, filings, applications, notices, consents,
approvals, orders, qualifications, authorizations or waivers are required to be
made, filed, given or obtained by any Company Party or any Seller with, to or
from any Person, including any Governmental Body, in connection with the
execution and delivery of the Transaction Agreements or the consummation of the
transactions contemplated hereby or thereby, except as set forth on Schedule
2.1(d) (the “Company Approvals”).

 11 

 

  

2.2           Consents and Approvals; No Violation. Except as disclosed in
Schedule 2.2, neither the execution and delivery of the Transaction Agreements
by the Sellers or the Company, nor the performance of their respective
obligations hereunder or thereunder, nor the consummation by the Sellers or the
Company of the transactions contemplated hereby or thereby will: (a) conflict
with or result in a breach, violation, or default of or under the certificate of
formation, certificate of incorporation or other governing or organizational
document of any Company Party, (b) conflict with, result in a violation or
breach of, result in the creation of any obligation or loss of any benefit
under, constitute a default or an event that, with or without notice or lapse of
time or both, would constitute a default under, result in the acceleration of or
create in any party the right to accelerate, terminate, modify or cancel any
Contract to which Sellers or any Company Party is a party or by which Sellers or
any Company Party is bound or to which any of their respective properties and
assets are subject (including any Contract) or any Governmental Authorization
affecting the properties, assets or business of the Company Parties, (iii)
result in the creation of any Encumbrance (other than Permitted Encumbrances) on
the assets or Equity Interests of any Company Party, or (iv) conflict with or
result in a violation or breach of any provision of any Legal Requirement
applicable to the Sellers or the Company Parties.

2.3           Units; Subsidiaries.

(a)          The authorized, issued and outstanding membership interests of the
Company consist of 1,000 Preferred Units and 1,000 Common Units. The Units
transferred to the Buyer pursuant to this Agreement represent 100% of the issued
and outstanding Equity Interests of the Company. The Sellers are the sole record
and beneficial owners and holders, free and clear of all Encumbrances, of all of
the Units, as more particularly described in Schedule 2.3(a), and upon
consummation of the transactions contemplated by this Agreement, Buyer shall own
all the Units, free and clear of all Encumbrances except those created by Buyer.
All of the Units were validly issued and are fully paid, and were issued in
compliance with all applicable Legal Requirements and pursuant to an exemption
from registration under all applicable federal and state securities laws and
regulations. None of the Units were issued in violation of any agreement,
arrangement or commitment to which Sellers or any Company Party is a party or is
subject to or was issued in violation of any preemptive, right of first refusal
or offer, or similar rights of any Person. There are no outstanding warrants,
options, calls, rights of first refusal, convertible or exchangeable securities
or other rights, agreements, arrangements or commitments of any character
pursuant to which the Company or any Seller is or may become obligated to issue,
sell, transfer, purchase, return or redeem, or cause to be done any of the
foregoing, any Units, membership interests or any other securities or interests,
and there are no Equity Interests of the Company reserved for issuance for any
purpose. The Company does not have any Contract to acquire any capital stock of
or other Equity Interest in any Person. There are no voting trusts, irrevocable
proxies or other Contracts or understandings to which the Company or any Seller
is a party or is bound with respect to voting or consent of any Units.

 12 

 

 

(b)          The only Persons in which the Company or any Company Party owns or
holds any Equity Interest are set forth on Schedule 2.3(b). The record and
beneficial owners and holders, free and clear of all Encumbrances, of all of the
Subsidiaries of the Company are set forth on Schedule 2.3(b). All of the Equity
Interests set forth on Schedule 2.3(b) were validly issued and fully paid, and
were issued in compliance with all applicable Legal Requirements and pursuant to
an exemption from registration under all applicable federal and state securities
laws and regulations. None of the Equity Interests of any Company Party were
issued in violation of any agreement, arrangement or commitment to which Sellers
or any Company Party is a party or is subject to or was issued in violation of
any preemptive, right of first refusal or offer, or similar rights of any
Person. There are no outstanding warrants, options, calls, rights of first
refusal, convertible or exchangeable securities or other rights, agreements,
arrangements or commitments of any character pursuant to which any Subsidiary is
or may become obligated to issue, sell, transfer, purchase, return or redeem, or
cause to be done any of the foregoing, any Equity Interests, membership
interests or any other securities or interests, and there are no Equity
Interests of any Subsidiary reserved for issuance for any purpose. No Subsidiary
has any Contract to acquire any capital stock of or other Equity Interest in any
Person. Other than as set forth in the operating agreements listed on Schedule
2.3(b), there are no voting trusts, irrevocable proxies or other Contracts or
understandings to which any Company Party or any Seller is a party or is bound
with respect to voting or consent of any Equity Interests of any Subsidiary.

(c)          There are no phantom equity rights, equity appreciation rights or
other agreements or arrangements of any character that provide for or grant any
right to share in the equity, income, revenue or cash flow of any Company Party.
No Company Party has ever adopted, sponsored or maintained any equity option
plan or any other plan or agreement providing for equity compensation to any
person.

2.4           Financial Statements.

(a)          Schedule 2.4 contains accurate and complete copies of (a) the
consolidated, audited balance sheets of the Company Parties as of December 31,
2014 (the “Balance Sheet”, and such date the “Balance Sheet Date”); (b) the
consolidated, audited statement of income for the Company Parties for the year
then ended; (c) the consolidated, unaudited balance sheet of the Company Parties
as of December 31, 2015 and (d) the consolidated, unaudited statement of income
for the Company Parties as of the fiscal years then ended (collectively, the
“Financial Statements”). The Financial Statements (i) fairly present in all
material respects the results of operations and financial position of the
Company Parties for the periods and as of the dates referred to in the Financial
Statements and (ii) have been prepared in a manner consistent with the books and
records of the Company Parties and in accordance with GAAP consistently applied
throughout the periods covered thereby, subject, in the case of the Financial
Statements that are unaudited, to (x) the absence of notes, and (y) normal
year-end audit adjustments, none of which is material.

(b)          Schedule 2.4(b) sets forth an accurate and complete list of all
Company Indebtedness. For the avoidance of doubt, none of the Company Parties
has any (i) obligations evidenced by notes, bonds, debentures or similar
instruments, or pursuant to any guaranty or arrangements having the economic
effect of a guarantee (excluding trade payables), or that are secured by a lien
on property or assets; (ii) obligations under interest rate protection
agreements; (iii) obligations under capital leases; (iv) obligations issued or
assumed as the deferred purchase price of property or services; (v) accrued but
unpaid milestone or royalty obligations that are not accrued in Closing Working
Capital; (vi) obligations in respect of interest rate, currency or commodity
derivatives, swaps, hedges or similar arrangements; (vii) asset retirement
obligations and similar obligations; or (viii) obligations evidenced by any
securitization or factoring arrangements.

 13 

 

  

(c)          None of the Company Parties has any liability of any nature that
would be required to be reflected or reserved against on a balance sheet of the
Company’s business prepared in accordance with GAAP, except for (i) liabilities
reflected in or reserved against the Balance Sheet or the notes thereto, (ii)
liabilities incurred in the Ordinary Course of Business since the Balance Sheet
Date, and (iii) liabilities set forth on Schedule 2.4(c).

2.5           Absence of Changes. Since the Balance Sheet Date, except as set
forth on Schedule 2.5:

(a)          no Company Party has declared, accrued, set aside or paid any
dividend or made any other distribution in respect of any of its Equity
Interests or otherwise, and has not repurchased, redeemed or otherwise
reacquired any of its Equity Interests.

(b)          there has been no amendment to the certificate of incorporation,
certificate of formation, bylaws, operating agreement or other governing or
organizational document of any Company Party, and no Company Party has adopted,
effected or been a party to any merger or business combination or
recapitalization or reclassification of its Equity Interests;

(c)          no Company Party has adopted any plan of consolidation,
reorganization, liquidation or dissolution, applied for relief of debt or
moratorium on payments, filed a petition in bankruptcy or insolvency under any
provisions of federal or state bankruptcy law, or consented to the filing of any
bankruptcy petition against it under any similar law, and, to the Knowledge of
the Company, no third party has done any of the foregoing with respect to any
Company Party;

(d)          no Company Party has formed any Subsidiary, made any equity or debt
investment in or acquired any equity interest in any other Entity;

(e)          no Company Party has made or committed to make capital expenditures
that exceed $25,000 individually or $50,000 in the aggregate, or $75,000 in the
aggregate for all of the Company Parties;

(f)          no Company Party has (i) entered into or permitted any of the
assets owned or used by it to become bound by any Contract that contemplates or
involves (A) the payment or delivery of cash or other consideration by or to
such Company Party in an amount or having a value in excess of $50,000 in the
aggregate or that involves obligations lasting longer than 12 months, or (B) the
lease, purchase or sale of any product, or performance of services by or to a
Company Party having a value in excess of $50,000 in the aggregate, or (ii)
waived any right or remedy under any Contract other than in the Ordinary Course
of Business, or amended or prematurely terminated any Contract other than in the
Ordinary Course of Business;

(g)          no Company Party has (i) acquired, leased or licensed any right or
other property or asset from any other Person, (ii) sold, transferred, assigned
or otherwise disposed of, or leased or licensed, any right, or other property or
asset to any other Person, or (iii) waived or relinquished any right, except, in
each case, in the Ordinary Course of Business;

 14 

 

  

(h)          no material damage, destruction or loss (whether or not covered by
insurance) has occurred to any asset of any Company Party, and there has been no
Material Adverse Effect on any Company Party;

(i)          no Company Party has made any pledge of any of its assets or
otherwise permitted any of its assets to become subject to any Encumbrance other
than Permitted Encumbrances;

(j)          no Company Party has (i) lent money to any Person, (ii) incurred,
assumed or guaranteed any indebtedness for borrowed money or (iii) issued or
sold any debt securities or options, warrants, calls or similar rights to
acquire any debt securities of any Company Party;

(k)          no Company Party has changed any of its personnel policies or other
business policies in any material respect, or any of its methods of collection,
payment, accounting or accounting practices in any material respect, including
accelerating collection of receivables or payment of payables;

(l)          no Company Party has (i) granted any bonuses, whether monetary or
otherwise, or increase in any wages, salary, severance, pension or other
compensation or benefits in respect of its employees, officers, directors,
independent contractors or consultants, (ii) changed the terms of employment for
any employee or any termination of any employees for which the aggregate costs
and expenses exceed $10,000, (iii) taken any action to grant, vest or pay, or
accelerate the granting, vesting or payment of, any compensation or benefit for
any employee, officer, director, independent contractor or consultant, or (iv)
entered into any employment, deferred compensation, severance, special pay,
consulting, non-competition or similar agreement (or amended any such agreement
to which a Company Party is a party);

(m)          no Company Party has made any loan or advance to (or forgiven,
canceled or compromised any loan to) any Person, other than ordinary course
expense advancements to its employees, and no Company Party has entered into any
transaction with any of its stockholders, directors, officers and employees;

(n)          no Company Party has entered into a new line of business or
abandoned or discontinued any existing line of business;

(o)          no Company Party has (i) made any Tax election, or adopted or
changed any accounting method in respect of Taxes, (ii) entered into any closing
agreement, settled or compromised any claim or assessment in respect of Taxes
other than with respect to a claim or assessment which existed on the date
hereof and in an amount not greater than the liability or reserve that has been
recorded with respect thereto in the Financial Statements, (iii) consented to
any extension or waiver of any limitation period with respect to any claim or
assessment for Taxes, or (iv) amended any Tax Return or filed any claim for a
refund of Taxes;

(p)          no Company Party has threatened, commenced or settled any Legal
Proceeding; and

 15 

 

  

(q)          no Company Party has agreed to take, or committed to take, any of
the actions referred to in clauses “(a)” through “(p)” above.

2.6           Tax Matters. Except as set forth on Schedule 2.6, (a) the Company
Parties have prepared and timely filed (taking into account any extension of
time within which to file) all Tax Returns required to be filed by any of them
prior to the Closing Date and all such filed Tax Returns are complete and
accurate in all material respects, (b) the Company Parties have paid all income
and other material Taxes that are due and payable by any of them prior to the
Closing Date (whether or not shown on any Tax Return) (c) all income and other
material Taxes not yet due and payable of the Company Parties for any
Pre-Closing Period that are not accrued as liabilities in the Financial
Statements have been properly accrued on the books and records of the Company
Parties, (d) with respect to each Company Party, no claim has ever been made by
a Tax Authority in writing in any jurisdiction where such Company Party does not
file Tax Returns claiming that such Company Party is or may be subject to
taxation in that jurisdiction, (e) the Company Parties have withheld and timely
paid to the appropriate taxing authority all material Taxes required to be
withheld and paid in connection with amounts paid or owing to any employee,
member, shareholder, independent contractor, creditor or other third party, (f)
there are no Liens for Taxes (other than Permitted Encumbrances) upon any assets
of any Company Party, (g) no deficiencies have been asserted in writing or
assessed by any taxing authority against any Company Party, (h) the Company
Parties have not received written notice of any pending or threatened audits,
examinations, investigations or other proceedings in respect of any Taxes or Tax
Returns of the Company Parties and there are no currently effective waivers (or
requests for waivers) or extensions of the time to assess any Taxes of the
Company Parties, (i) no Company Party has participated in any “listed
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b)(2)
or, to the Sellers’ Knowledge any transaction that did not have economic
substance for purposes of Section 7701(o) of the Code or that, when entered
into, was a “reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b)(1), (j) the Company is classified as a partnership and FSC
Therapeutics, LLC is classified as a disregarded entity of the Company, in each
case, for U.S. federal income tax purposes, (k) no Company Party is a party to
any Tax allocation, Tax sharing, Tax indemnification or similar agreement or has
been a member of an affiliated, combined, consolidated or unitary group of
companies of which a Company Party is not the common parent or has any liability
for the Taxes of any other person under Treasury Reg. Section 1.1502-6 (or any
similar provision of any Tax law or regulation) as a transferee or successor, by
contract, or otherwise, (l) no Company Party will be required to include any
item of income in, or exclude any item of deduction from, taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
(i) a change in method of accounting as described in Section 481 of the Code (or
any similar provision of any Tax law or regulation) occurring prior to the
Closing, (ii) a “closing agreement” as described in Section 7121 of the Code
entered into prior to the Closing or (iii) an election under Section 108(i) of
the Code made prior to the Closing or (iv) an installment sale or open sale
transaction occurring before the Closing Date, (m) no Company Party is a party
to any agreement, contract, arrangement or plan that has resulted or could
result, separately or in the aggregate, in the payment of any “excess parachute
payment” within the meaning of IRC Section 280G, (n) no Company Party is a
“United States real property holding corporation” within the meaning of Section
897(c)(2) of the Code, (o) no Company Party has been the subject of an audit or
other examination in respect of Taxes, (p) no Company Party has granted a power
of attorney relating to Tax matters that will be in effect after Closing to any
person, (q) no tax rulings or requests for rulings have been applied for or
obtained by any Company Party, (r) the Company has delivered or made available
to Buyer copies of each of the Tax Returns filed by each Company Party since
January 1, 2013, and (s) no entity has merged with or been liquidated into any
Company Party.

 16 

 

  

Notwithstanding anything to the contrary in this Agreement, (i) the
representations and warranties set forth in this Section 2.6 and Section 2.9
shall be the only representations or warranties in this Agreement with respect
to Taxes, and (ii) the Sellers make no representations or warranties regarding
the amount, value or condition of, or any limitations on, any Tax asset or
attribute (e.g., net operating losses) (each, a “Tax Attribute”) of the Company
Parties arising in any Pre-Closing Period, the ability of the Buyer or any
Company Party to use any Tax Attributes after the Closing or any Tax positions
that Buyer or its Affiliates (including the Company Parties) may take in or in
respect of a taxable period (or portion thereof) beginning after the Closing
Date.

2.7           Claims. There are no claims or Legal Proceedings that are
currently pending against any Company Party, or to the Company’s Knowledge that
are (a) threatened against any Company Party or (b) that challenge, or
reasonably could be expected to prevent or delay the transactions contemplated
by this Agreement. To the Company’s Knowledge there are no claims or Legal
Proceedings against any director, officer or employee of any Company Party (in
their capacities as such). There are no claims or Legal Proceedings pending in
which a Company Party is a plaintiff or in which a Company Party is otherwise
seeking recovery. No Company Party is subject to any Order, settlement agreement
or stipulation, nor is any Company Party in breach or violation of any Order,
settlement agreement or stipulation.

2.8           Compliance with Laws.

(a)          Each Company Party has complied and is now in compliance with all
Legal Requirements applicable to it or its business, properties or assets. No
Company Party has received in the last three years any written notice from any
Governmental Body or any other Person regarding (i) any actual, alleged or
potential violation of or liability under any Legal Requirement, or (ii) any
actual, alleged, or potential obligation of such Company Party to undertake or
pay for any response action required by any Legal Requirement. To the Company’s
Knowledge, no Company Party is under investigation or inquiry with respect to
the violation of any Legal Requirement.

(b)          Schedule 2.8(b) sets forth all material Governmental Authorizations
held by the Company Parties, which constitute all material Governmental
Authorizations required for each Company Party to conduct its business as
currently conducted. All such Governmental Authorizations are valid and in full
force and effect and no Company Party is in default under or violation of (and
no event has occurred that, with notice or the lapse of time or both, would
constitute a default under or violation of) any term, condition or provision of
any Permit held by it. All material fees and charges with respect to such
Governmental Authorizations due and payable as of the date hereof have been paid
in full. No event has occurred that, with or without notice or lapse of time or
both, would reasonably be expected to result in the revocation, suspension,
lapse or limitation of any Governmental Authorizations of the Company Parties.
No Company Party has received written notice in the last two years of any loss
of or refusal to renew any Governmental Authorization held by it.



 17 

 



 

2.9           Employee and Labor Matters; Benefit Plans.

 

(a)          The Company has delivered to the Buyer a complete and accurate list
of the name, job title, current annual compensation and total compensation in
2015 (including bonus), accrued vacation and severance pay of each officer,
director and employee of the Company Parties. Schedule 2.9(a) lists each
Contract (i) for the employment of any individual or (ii) relating to the
payment of any severance or termination payment to any current of former
employee or independent contractor. Each Company Party has complied in all
material respects with all Legal Requirements relating to employment and terms
and conditions of employment, immigration, wages, occupational safety and
health.

 

(b)          The Company is not a party to any collective bargaining agreement
or other labor Contract. There is no pending or, to the Company’s Knowledge,
threatened (i) strike, slowdown or work stoppage, or (ii) application for
certification of a collective bargaining agent for any of the Company’s
employees. There is no lockout of any employees of the Company, and no such
action is contemplated by the Company.

 

(c)          Schedule 2.9(c) lists each independent contractor who currently
provides services to any Company Party. Each Company Party has properly
classified for all purposes (including for all Tax purposes and for purposes of
determining eligibility to participate in any Employee Plan) all employees and
independent contractors of the Company Party.

 

(d)          Since January 1, 2014, no Company Party has effectuated (a) a
“plant closing” as defined in the WARN Act affecting any site of employment or
one or more facilities or operating units within any site of employment or
facility, or (b) a “mass layoff” as defined in the WARN Act affecting any site
of employment or facility.

 

(e)          Schedule 2.9(e) sets forth a list of each “employee benefit plan”
(as defined in Section 3(3) of ERISA) and each bonus, equity rights, deferred
compensation, change in control, profit sharing, vacation, cafeteria, fringe
benefit or welfare benefit plan, program or arrangement (whether qualified or
nonqualified) to which any Company Party is a party, with respect to which any
Company Party has or may reasonably be expected to have any obligation or
liability, or which is maintained, contributed to or sponsored by any Company
Party (each of the foregoing, an “Employee Plan”). Except as required by Section
4980B of the Code, none of the Employee Plans provides welfare benefits
following termination of employment of an employee of any Company Party.

 

(f)          The Company has made available to the Buyer with respect to each
Employee Plan, to the extent applicable, (i) a true and complete copy of each
governing plan document, all amendments thereto, and each summary plan
description, (ii) each trust agreement, insurance Contract, the latest financial
statements and documents governing funding of the Employee Plan, (iii) the most
recent IRS Form 5500, and (iv) if the Employee Plan is unwritten, a written
description of the material terms thereof. Each Employee Plan has been operated
in material compliance with its terms and the requirements of ERISA, the Code
and other applicable Legal Requirements. Each Employee Plan intended to be
qualified under Code Section 401(a) is so qualified, and the Company has
received a favorable determination letter from the IRS or is entitled to rely on
a favorable opinion letter from the IRS with respect to such Employee Plan. All
contributions with respect to each Employee Plan relating to the period prior to
and including the Closing Date have been made by the Company.

 

 18 

 

 

(g)          No Company Party has maintained, established, sponsored,
participated in, or contributed to any: (i) employee benefit pension plan (as
defined in Section 3(2) of ERISA) (“Pension Plan”) subject to Title IV of ERISA;
(ii) multiple employer plan subject to Section 413 of the Code; (iii)
multiemployer plan within the meaning of Section (3)(37) of ERISA; (iv) multiple
employer welfare arrangement subject to Section 3(40) of ERISA, or (v) a program
or arrangement subject to Section 419, 419A or 501(c)(9) of the Code. No Company
Party has maintained a Pension Plan or multiemployer plan, or the equivalent
thereof, in a foreign jurisdiction (a “Foreign Plan”).

 

(h)          No Company Party (i) has been required to be treated as a single
employer with any other Person under Section 4001(b)(1) of ERISA or Section
414(b), (c), (m) or (o) of the Code, (ii) has been a member of an “affiliated
service group” within the meaning of Section 414(m) of the Code, or (iii) has
made a complete or partial withdrawal from a multiemployer plan, as such term is
defined in Section 3(37) of ERISA.

 

2.10         Insurance. The Company Parties maintain the insurance coverage set
forth on Schedule 2.10. Each insurance policy is in full force and effect and
provides coverage as may be required by applicable Legal Requirements or by the
Contracts to which the Company Parties are parties. All premiums due and payable
under all policies have been paid, and the Company Parties are otherwise in
compliance with the terms and conditions of such policies. There is no claim
pending under any such policy and no Company Party has received any written
notice or other communication regarding any actual or possible (a) cancellation
or invalidation of any insurance policy, (b) refusal of any coverage or
rejection of any claim under any insurance policy, or (c) material adjustment in
the amount of the premiums payable with respect to any insurance policy.

 

2.11         Real Property. Schedule 2.11 identifies all real property leased by
any Company Party and the lease agreement related thereto, copies of which have
been made available to the Buyer (the “Leased Real Property”). No Company Party
owns or has ever owned any real property and no Company Party has ever been a
lessor or sublessor of real property. The Leased Real Property constitute all
interests in real property and all facilities currently occupied, used or held
for use in connection with the businesses of the Company Parties. The Company
Parties enjoy quiet and undisturbed possession of each applicable Leased Real
Property. No party to any Lease has exercised any right of termination,
extension, renewal, purchase option, expansion or right of first refusal with
respect to any Lease. There is no Person other than the applicable Company Party
that is in possession of or uses or occupies any portion of any Leased Real
Property. To the Knowledge of the Company, there is no condemnation,
expropriation, environmental, zoning or other land-use regulation proceeding
pending or threatened with respect to any Leased Real Property.

 

 19 

 

 

2.12         Bank Accounts. Schedule 2.12 lists each bank account or safety
deposit box maintained by the Company Parties at any bank or other financial
institution, including the name of the bank or financial institution, the
account number and the names of all individuals authorized to draw on or make
withdrawals from such accounts.

 

2.13         Regulatory Compliance.

 

(a)          Each of the Products is set forth on Schedule 2.13(a) and is
subject to the Governmental Authorization set forth opposite the name of such
Product on Schedule 2.13(a). Each Product’s Drug Master Files, as defined in
21 C.F.R. Section 314.420 (“DMFs”), in the possession of the FDA, and each
equivalent file in the possession of any other Governmental Body, is complete,
accurate and up to date in all material respects, and the subject of each such
DMF and equivalent file can be legally manufactured or utilized in compliance
with the pertinent DMF or equivalent file. Each of the Products manufactured and
tested for use in a product whose regulatory submission references a DMF or
equivalent file is being manufactured and tested in compliance with the terms of
the current version of such applicable file. To the Knowledge of the Company,
all Persons involved in the manufacturing, warehousing, distributing and testing
of the Products on behalf of the Company Parties are and have been for the last
two years in compliance in all material respects with all applicable Legal
Requirements, including the rules and regulations of all applicable Governmental
Bodies, including U.S. Current Good Manufacturing Practice Regulations and
equivalent foreign rules and regulations.

 

(b)          No Company Party has received any notices or correspondence from
the FDA or any Governmental Body exercising comparable authority requiring the
recall, withdrawal, termination or suspension of sale of the Products or
otherwise alleging that any Company Party or any Product is not in compliance in
all material respects with all applicable Legal Requirements. No Legal
Proceeding seeking the recall, withdrawal, suspension or seizure of any of the
Products has ever been pending or, to the Company’s Knowledge, threatened. None
of the Products has been (i) adulterated within the meaning of 21 U.S.C. Section
351 (or any equivalent Legal Requirement); (ii) misbranded within the meaning of
21 U.S.C. Section 352 (or any equivalent Legal Requirement); or (iii) produced
in violation of 21 U.S.C. Section 355 (or any equivalent Legal Requirement).

 

(c)          None of the Company Parties, nor any of their respective directors,
managers, officers or employees, nor, to the Company’s Knowledge, any of their
respective agents or contractors is or has been the subject of any pending or
threatened investigation by the FDA pursuant to its “Fraud, Untrue Statements of
Material Facts, Bribery, and Illegal Gratuities” Final Policy set forth in 56
Fed. Reg. 46191 (September 10, 1991) and any amendments thereto, or by any other
comparable Governmental Body pursuant to any similar policy. Neither the Company
nor any of its officers and employees, nor, to the Company’s Knowledge, any of
its agents and contractors has (A) made any untrue statement of material fact or
fraudulent statement to FDA, DEA, or any other Governmental Body; (B) failed to
disclose a material fact required to be disclosed to FDA, DEA, or any other
Governmental Body, or (C) committed an act, made a statement, or failed to make
a statement that would reasonably be expected to provide the basis for the FDA
or any other Governmental Body to invoke its policies regarding such matters,
such as the FDA’s “Fraud, Untrue Statements of Material Facts, Bribery, and
Illegal Gratuities” Final Policy.

 

 20 

 

 

(d)          None of the Company Parties, nor any of their respective directors,
managers, officers or employees, nor, to the Company’s Knowledge, any of their
respective agents or contractors has been debarred or convicted of any crime or
engaged in any conduct that did or could result in debarment under 21 U.S.C. §
335a, exclusion from federal healthcare programs under 42 U.S.C. § 1320a-7,
disqualification as a clinical investigator under 21 C.F.R. § 312.70 or similar
consequence under any similar Legal Requirements, and none of such Persons has
engaged in any conduct that would reasonably be expected to result in debarment,
exclusion, or disqualification from U.S. federal health care programs.

 

(e)          None of the Company Parties, nor any of their respective directors,
managers, officers or employees has received any written notice or communication
from the FDA, DEA, or other Governmental Body relating to (i) adverse
inspection, investigation or corrective or remedial action with respect to the
Persons engaged in manufacturing, warehousing, testing or distributing the
Products; or (ii) termination or suspension of sale of the Products or alleging
noncompliance with any applicable FDA Law, DEA Law, or other applicable Legal
Requirements with regard to the Products. Neither the Company nor any of its
officers has been or is subject to any enforcement proceedings (including
seizure or injunction) by the FDA, DEA, or other Governmental Body and, to the
Company’s Knowledge, no such proceedings have been threatened. None of the
Company Parties has received any written notice in the last two years that any
Governmental Body has commenced, or threatened to commence, any Legal Proceeding
to withdraw its approval, registration or licensure of any Product.

 

(f)          Each Company Party is duly authorized to sell the Products in each
of the jurisdictions in which it is currently selling the Products. To the
extent that any of the Products is intended for export from the United States or
import into any country, each Company Party is in compliance in all material
respects with the applicable Legal Requirements of such country.

 

(g)          The Company Parties have provided to the Buyer all material
documents in their possession or control concerning communications from or to
any Governmental Body in the last two years relating to (i) establishment
inspection reports and (ii) warning letters relating to the Products.

 

(h)          The Company Parties have provided to the Buyer accurate and
complete copies of all Periodic Adverse Experience Reports filed by or on behalf
of, and all Periodic Safety Update Reports generated by or on behalf of, the
Company Parties for the last two years.

 

(i)           None of the Company Parties nor any of their respective officers,
directors or managers is a Prohibited Person. No Company Party has engaged in a
transaction involving, directly or indirectly, a Prohibited Person or Iran,
Sudan, Syria or any other country against which the United States imposes a
trade embargo.

 

 21 

 

 

(j)           None of the Company Parties nor any of their respective officers,
directors, managers, employees, or to the Knowledge of the Company its agents or
consultants or any other Person acting for or on behalf of any Company Party
has:

 

(i)          made, undertaken, offered to make, promised to make or authorized
the payment or giving of any bribe, rebate, payoff, influence payment, kickback
or other payment or gift of money or anything of value (including meals or
entertainment), to any officer, employee or ceremonial office holder of any
government or instrumentality thereof, any political party or supra-national
organization (such as the United Nations), any political candidate, any royal
family member or any other person who is connected or associated personally with
any of the foregoing for the purpose of influencing any act or decision of such
payee in his official capacity, inducing such payee to do or omit to do any act
in violation of his lawful duty, securing any improper advantage or inducing
such payee to use his influence with a government or instrumentality thereof to
affect or influence any act or decision of such government or instrumentality
(“Prohibited Payments”);

 

(ii)          been subject to any investigation by any Governmental Body with
regard to any actual or alleged Prohibited Payment;

 

(iii)        used funds or other assets, or made any promise or undertaking in
such regard, for the establishment or maintenance of a secret or unrecorded fund
(a “Prohibited Fund”); or

 

(iv)         made any false or fictitious entries in any books or records of any
Company Party relating to any Prohibited Payment or Prohibited Fund.

 

2.14         Accounts Receivable. All accounts receivable of the Company Parties
represent valid, undisputed and bona fide claims of the Company not subject to
claims of set-off or other defenses or counterclaims other than normal cash
discounts accrued in the Ordinary Course of Business.

 

2.15         Proprietary Rights.

 

(a)          Schedule 2.15(a) lists each registered Proprietary Right that the
Company Parties use in their business. The Company Parties own or have a valid
and enforceable right to use (which right will remain in full force and effect
immediately upon consummation of the Transactions) all of the Proprietary Rights
that the Company Parties use in their business as of the date hereof (the
“Company Proprietary Rights”). Except as disclosed in Schedule 2.15(a), the
Company Parties have no obligation to pay any royalty to any Person relating to
any Proprietary Right used by the Company. The Company Parties have complied in
all material respects with their respective duties of disclosure to the U.S.
Patent and Trademark Office regarding each applicable item of registered Company
Proprietary Rights. None of the Sellers nor any officer, director, manager,
employee or independent contractor of any Company Party, or any of their
respective Affiliates (other than the Company Parties), has any ownership,
royalty or other right to or interest in any of the Company Proprietary Rights.

 

 22 

 

 

(b)          Schedule 2.15(b) sets forth a true and complete list or description
of all Contracts under which a Company Party has licensed or assigned any
Company Proprietary Rights to a third party. Neither the applicable Company
Party nor, to the Knowledge of the Company, the applicable third party is in
default in the performance, observance or fulfillment of any obligation,
covenant or condition contained in any Contract pursuant to which the Company
Party licenses to or from a third party the right to use any Company Proprietary
Right.

 

(c)          To the Knowledge of the Company: (i) no Company Party is infringing
upon, violating or misappropriating any Proprietary Right of any other Person,
and (ii) no Person is infringing upon, violating or misappropriating any Company
Proprietary Right. No Seller or Company Party has received in the last two years
any written claim of any infringement, violation, misappropriation or dilution
by, or other possible conflict with, any third party with respect to any of the
Products, the Company Proprietary Rights, or activities necessary to conduct the
businesses of the Company Parties as currently conducted. No claims are pending
or, to the Company’s Knowledge, threatened against any Company Party by any
Person: (A) contesting the validity, enforceability, use or ownership of any
Company Proprietary Right; (B) that such Person has any right, title or interest
in or to any of the Company Proprietary Rights; (B) that such Person has the
right to use any of the Company Proprietary Rights; or (C) to the effect that
any action by any Company Party infringes any Proprietary Right of such Person.
No loss, expiration, reexamination, reissue, opposition, or declaratory judgment
action pertaining to any Company Proprietary Right is pending or, to the
Company’s Knowledge, threatened.

 

(d)          All employees, contractors and consultants retained or hired by the
Company Parties have executed and delivered to the applicable Company Party (i)
confidentiality, proprietary information, non-competition, non-use,
non-disparagement, non-solicitation and non-disclosure agreements and (ii)
intellectual property assignment agreements, in each case in form and substance
reasonably acceptable to the Buyer, and no employee, contractor or consultant of
any Company Party is in violation of any such agreement.

 

(e)          The Company Parties have not developed any Proprietary Rights using
any funding provided by any college or university or any Governmental Body.

 

(f)          All necessary registration, maintenance, renewal and other relevant
filing fees in connection with any registered Company Proprietary Rights have
been timely paid, and all necessary documents, certificates and other relevant
filings in connection with such Company Proprietary Rights have been timely
filed with the relevant Governmental Authorities in the United States or foreign
jurisdictions, as the case may be, for the purpose of maintaining such Company
Proprietary Rights and all issuances, registrations and applications therefor.

 

(g)          All data, including personally identifiable information and other
information relating to Persons that is protected by Legal Requirements, that
has been collected, imported, exported, stored, maintained, disclosed or
otherwise used by the Company Parties have been collected, imported, exported,
stored, maintained, disclosed and used in accordance with all applicable Legal
Requirements. To the Knowledge of the Company, there have been no security
breaches compromising the confidentiality or integrity of such information. No
Company Party has received in the last two years a written notice of
noncompliance with applicable data protection Legal Requirements.

 

 23 

 

 

2.16         Supply Arrangement. Schedule 2.17 sets forth a list of all supply
agreements for goods or services related to the Products (“Product Suppliers”).
No Company Party has received any written notice that any of its Product
Suppliers has ceased, or intends to cease, to supply goods or services, to
otherwise terminate or materially reduce its relationship with such Company
Party, or, except as set forth in a Contract of a Company Party, to increase its
prices for such goods and services.

 

2.17         Contracts.

 

(a)          Schedule 2.17(a) sets forth a complete and accurate list of each
Contract of any Company Party that falls into one or more of the following
categories:

 

(i)          is a Contract that is or relates to the performance of services or
sale or delivery of goods or materials by or to a Company Party of an amount or
value in excess of $25,000 per year or that has obligations that continue for
longer than 12 months and, in either case, is not cancelable without penalty on
30 days’ notice or less;

 

(ii)         is a Contract that is or relates to the grant or receipt by a
Company Party of any license of Proprietary Rights;

 

(iii)        is a Contract that is a lease agreement with respect to real
property (“Leases”);

 

(iv)         is a Contract of any Company Party with any other Company Party,
any Seller or any Affiliate of any Seller, or any officer, director or employee
of such Company Party or any other Company Party;

 

(v)          is a Contract with investment bankers, financial advisors,
attorneys, accountants or other advisors retained by any Company Party, or that
involves a sale or license of assets of a Company Party outside the Ordinary
Course of Business;

 

(vi)         is a Contract that provides for the indemnification by any Company
Party of any person except for any such Contract that was entered into in the
Ordinary Course of Business;

 

(vii)        is a Contract relating to any Company Indebtedness (excluding trade
payables in the Ordinary Course of Business) or that grants any Encumbrance on
any of the assets of any Company Party;

 

(viii)      is a partnership, joint venture agreement, strategic alliance
agreement or other similar agreement involving co-investment with a third party
to which any Company Party is a party, or is a Contract involving a merger,
business combination or other fundamental business transaction involving a
Company Party;

 

(ix)         is a Contract with a Governmental Body; or

 

 24 

 

 

(x)          is a Contract that (A) contains non-competition, exclusivity, or
other covenants limiting or restricting the ability of a Company Party or any
Affiliate of a Company Party to engage directly or indirectly in any business,
including with respect to geographic areas. (B) grant rights of first refusal,
rights of first negotiation or similar rights or terms to any Company Party or
any Person, (C) limits the ability of any Company Party or any Affiliate of a
Company Party to solicit any customers, employees or clients of any other
Person, (D) requires a Company Party or any Affiliate of any Company Party to
provide to any other Person “most favored nation” pricing, or (F) requires a
Company Party or an Affiliate of a Company Party to market or co-market any
products or services of a third party.

 

The contracts or instruments required to be set forth in Schedule 2.17(a) are
referred to herein as the “Material Contracts.”

 

(b)          The Company has heretofore delivered to the Buyer true and complete
copies of all the Material Contracts, or detailed descriptions of any oral
Material Contracts.

 

(c)           Each of the Material Contracts is in full force and effect,
constitutes a valid and binding obligation of a Company Party and, to the
Company’s Knowledge, the other parties thereto, and is legally enforceable
against such Company Party and, to the Company’s Knowledge, the other parties
thereto, in accordance with its terms, except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other laws relating to or limiting creditor’s rights generally or by
general principles of equity.

 

(d)           No Company Party is in breach or default in any material respect
under any Material Contract and, to the Company’s Knowledge, no other party to
any of the Material Contracts is in breach or default in any material respect
thereunder; and no event has occurred that with the lapse of time or the giving
of notice or both would constitute a breach or default by a Company Party or any
other party thereunder. No Company Party has received in the last two years
written notice from a counterparty to any Material Contract (i) alleging a
breach or default under such Material Contract, (ii) alleging termination,
rescission, invalidity or unenforceability of such Material Contract, or
(iii) of any intention to terminate such Material Contract or to exercise (other
than in the normal course of performance) any right or remedy exercisable on
breach or default under such Material Contract.

 

2.18           Title to Assets. Each Company Party has good and valid title to,
or a valid leasehold interest in, all real property and personal property used
by it in connection with its business as presently conducted, in each case free
and clear of any Encumbrance, and all other assets reflected in the Financial
Statements or acquired after the Balance Sheet Date, other than properties and
assets sold or otherwise disposed of in the Ordinary Course of Business since
the Balance Sheet Date. The molds for production of the Flexichamber are in
satisfactory operating condition and free from material defects, in each case
subject to ordinary wear and tear, and are suitable for the purposes used.

 

 25 

 

 

2.19         Necessary Assets. The Leased Real Property, the Proprietary Rights,
the tangible personal property owned by the Company Parties and all other assets
owned, licensed or leased by the Company Parties constitute all of the assets
that are necessary to operate the Company Parties’ respective businesses as
conducted on the date of this Agreement and to permit the Buyer to operate the
Company Parties’ business immediately after the Closing Date in substantially
the same manner as it is operated immediately prior to the Closing Date.

 

2.20         No State Antitakeover Statute. There is no state business
combination, control share or other antitakeover statute or similar statute or
regulation that is or becomes operative with respect to this Agreement or any of
the transactions contemplated by this Agreement. If any such state business
combination, control share or other antitakeover statute or similar statute or
regulation is or becomes operative with respect to this Agreement or any of the
transactions contemplated by this Agreement, the Company has taken all actions
necessary to ensure that this Agreement and any of the transactions contemplated
by this Agreement may be consummated as promptly as practicable on the terms
contemplated by this Agreement and otherwise to minimize the effect of such
statute or regulation.

 

2.21         Brokers. No broker, finder or other Person is or will be entitled
to any brokerage fees, commissions or finder’s fees from any Seller or any
Company Party or by reason of any action taken by the Seller or any Company
Party.

 

2.22         Transaction Payments. There are no payments payable by the Company
to any director, officer, employee or former director, officer or employee of
the Company arising at or prior to the Closing from or as a result of the
consummation of the transactions contemplated by this Agreement, including any
payments for stock appreciation or similar rights, any severance or bonus plan
payment, any payment of deferred compensation, any transaction bonus or change
in control payment, or any similar payment (“Company Transaction Payments”). As
of the Closing, there are no outstanding or unsatisfied Company Transaction
Payments.

 

2.23         Related Party Transactions. No employee, officer, director, manager
or member of any Company Party, or any member of any such Person’s immediate
family (“Related Persons”), directly or indirectly, (a) owes any amount to any
Company Party or is owed any amount by a Company Party, (b) is involved in any
business arrangement or other relationship with any Company Party (whether
written or oral), (c) owns any property or right, tangible or intangible, that
is used by a Company Party, (d) has any claim or cause of action against a
Company Party or (e) owns or holds any direct or indirect interest of any kind
in, or controls or is a director, officer, employee or partner of, equity holder
in, consultant to, or lender to or borrower from, or otherwise has the right to
participate in the profits of, any Person that is a competitor, supplier,
customer, landlord, tenant, creditor or debtor of a Company Party.

 

2.24         Distributions to Sellers. Since the Balance Sheet Date, no Company
Party has made any dividend or distribution of cash or other assets to any
Seller except for repayments of Company Indebtedness.

 

2.25         No Other Representations or Warranties. EXCEPT AS EXPRESSLY SET
FORTH IN THIS SECTION 2 AND SECTION 3, NEITHER THE SELLERS NOR THE COMPANY
MAKES, AND NO PARTY SHALL BE ENTITLED TO RELY UPON, ANY REPRESENTATION OR
WARRANTY AS TO ANY FACT OR MATTER ABOUT THE COMPANY PARTIES OR THE SELLERS.

 

 26 

 

 

3.          REPRESENTATIONS AND WARRANTIES OF THE sellers

 

Each Seller severally represents and warrants to the Buyer as follows.

 

3.1           Organization; Good Standing. If not a natural person, such Seller
is duly organized, validly existing and in good standing under the laws of the
state of its formation.

 

3.2           Authority; Enforceability. Such Seller has the absolute and
unrestricted right, authority, power and capacity to (i) execute and deliver
each certificate, document and agreement to be executed by such Seller in
connection herewith (collectively, the “Seller Documents”) and (ii) perform its
obligations thereunder. The execution and delivery of the Seller Documents and
the consummation of the transactions contemplated thereby have been duly and
validly authorized by such Seller. Each Seller Document has been duly and
validly executed and delivered by such Seller and constitutes the legal, valid
and binding obligation of the Seller, enforceable against it in accordance with
its terms except (x) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar Legal
Requirements of general application affecting enforcement of creditors’ rights
generally and (y) the availability of the remedy of specific performance or
injunctive or other forms of equitable relief may be subject to equitable
defenses and would be subject to the discretion of the court before which any
such proceeding may be brought.

 

3.3           Consents and Approvals; No Violation. Neither the execution and
delivery of the Seller Documents by such Seller nor the performance of its
obligations thereunder nor the consummation by such Seller of the transactions
contemplated thereby will: (i) conflict with or result in a breach, violation,
or default of or under, (ii) give any third party the right to modify, terminate
or accelerate any liability or obligations of, (iii) result in the creation of
any Encumbrance (other than Permitted Encumbrances) on the Units, or (iv)
require any Consent by or declaration or notice to any third party or
Governmental Body pursuant to (A) the certificate of formation or other
governing documents of the Seller or (B) any Legal Requirement.

 

3.4           Title to Units. Such Seller is the sole owner of the Units
reflected next to such Seller’s name on Schedule 2.3 and has, and will have as
of the Closing, good, valid and marketable title to such Units free and clear of
any Encumbrances. Such Seller represents that such Seller has full right, power
and authority to sell, transfer and deliver such Units to Purchaser, and, at the
Closing, will transfer to Purchaser good, valid and marketable title thereto
free and clear of any Encumbrances. Other than the operating agreement of the
Company, such Seller is not party to any voting trust agreement or arrangement
affecting the exercise of the voting rights of such Seller’s Units. There is no
Legal Proceeding against such Seller or such Seller’s assets or properties
pending or, to such Seller’s knowledge, threatened, at law or in equity, or
before any court, arbitrator or other tribunal, or before any administrative law
judge, hearing officer or administrative agency relating to or in any manner
affecting upon the Units held by such Seller.

 

3.5           Consents and Approvals; No Violation. Neither the execution and
delivery of the Seller Documents by such Seller nor the performance of its
obligations thereunder nor the consummation by the Seller of the transactions
contemplated thereby will: (i) conflict with or result in a breach, violation,
or default of or under, (ii) give any third party the right to modify, terminate
or accelerate any liability or obligations of, (iii) result in the creation of
any Encumbrance (other than Permitted Encumbrances) on the assets of such Seller
under or pursuant to, or (iv) require any Consent by or declaration or notice to
any third party or Governmental Body pursuant to (A) the governing documents of
such Seller, if applicable, (B) any Contract to which such Seller is a party, or
(C) any Legal Requirement or Order.

 

 27 

 

 

3.6           No Other Representations or Warranties. EXCEPT AS EXPRESSLY SET
FORTH IN THIS SECTION 3 AND SECTION 2, NEITHER THE SELLERS NOR THE COMPANY
MAKES, AND NO PARTY SHALL BE ENTITLED TO RELY UPON, ANY REPRESENTATION OR
WARRANTY AS TO ANY FACT OR MATTER ABOUT THE COMPANY PARTIES OR THE SELLERS.

 

4.          REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

The Buyer represents and warrants to the Sellers as follows.

 

4.1           Organization; Good Standing. The Buyer is duly organized, validly
existing and in good standing under the laws of France. The Buyer has the
requisite power and authority to own, lease or use its properties and assets and
to conduct its business as presently conducted.

 

4.2           Authority; Enforceability. The Buyer has the absolute and
unrestricted right, authority, power and capacity to (i) execute and deliver
each certificate, document and agreement to be executed by them in connection
herewith (collectively, the “Buyer Documents”) and (ii) perform its obligations
thereunder. The execution and delivery of the Buyer Documents and the
consummation of the transactions contemplated thereby have been duly and validly
authorized by the Buyer. Each Buyer Document has been duly and validly executed
and delivered by the Buyer and constitutes the legal, valid and binding
obligation of the Buyer, enforceable against it in accordance with its terms
except (x) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and other similar Legal Requirements of
general application affecting enforcement of creditors’ rights generally and (y)
the availability of the remedy of specific performance or injunctive or other
forms of equitable relief may be subject to equitable defenses and would be
subject to the discretion of the court before which any such proceeding may be
brought.

 

4.3           Consents and Approvals; No Violation. Neither the execution and
delivery of the Buyer Documents by the Buyer nor the performance of its
obligations thereunder nor the consummation by the Buyer of the transactions
contemplated thereby will: (i) conflict with or result in a breach, violation,
or default of or under, (ii) give any third party the right to modify, terminate
or accelerate any liability or obligations of, (iii) result in the creation of
any Encumbrance (other than Permitted Encumbrances) on the assets of the Buyer
under or pursuant to, or (iv) require any Consent by or declaration or notice to
any third party or Governmental Body pursuant to (A) the governing documents of
the Buyer, (B) any Buyer Contracts, or (C) any Legal Requirement.

 

4.4           No Restrictions. There are no restrictions on, or conditions to,
the Buyer’s ability to make all of the payments contemplated in this Agreement
in any Contract of the Buyer (including any loan agreement, note, indenture or
similar financing document).

 

 28 

 

 

4.5           No Other Representations or Warranties. EXCEPT AS EXPRESSLY SET
FORTH IN THIS SECTION 4, THE BUYER DOES NOT MAKE, AND NO PARTY SHALL BE ENTITLED
TO RELY UPON, ANY REPRESENTATION OR WARRANTY AS TO ANY FACT OR MATTER ABOUT THE
BUYER.

 

5.          ADDITIONAL AGREEMENTS OF THE PARTIES

 

5.1        Indemnification of Officers and Directors.

 

(a)          The Company shall purchase, as a Company Transaction Expense, and
pay all premiums under, a six-year tail insurance policy, with an effective date
as of the Closing Date, which maintains in effect for six years from the Closing
Date the current directors’ and officers’ liability insurance policies
maintained by the Company Parties on terms and conditions that are not
materially less favorable than those of such policy in effect as of the date
hereof. Such policy shall cover only those persons who are currently covered by
the Company’s existing directors’ and officers’ liability policy in effect as of
the Closing Date and, in each case, only for matters occurring at or prior to
the Closing.

 

(b)           Subject to the Buyer’s rights to indemnification as provided in
Section 6.2, which shall supersede this Section 5.1(b), from and after the
Closing Date for a period of six years, the Company shall fulfill and honor in
all respects the obligations of the Company pursuant to any required
indemnification provisions of the Company under its certificate of formation and
Operating Agreement as are in effect on the date of this Agreement; provided
that such indemnification shall be subject to any limitation imposed from time
to time under any Legal Requirements, including the DGCL.

 

5.2           Disclosure. Without limiting any Party’s obligations under
existing confidentiality agreements, each Party shall not, and shall not permit
any of its Subsidiaries or any Representative of such Party to, issue any press
release or make any disclosure regarding the transactions contemplated hereunder
unless: (a) the other Parties shall have approved such press release or
disclosure in writing; or (b) such Party shall have determined in good faith,
upon the advice of legal counsel, that such disclosure is required by applicable
Legal Requirements or stock exchange rule or regulation and, to the extent
practicable, before such press release or disclosure is issued or made, such
Party advises the other Parties of, and consults with the other Parties
regarding, the text of such press release or disclosure. Notwithstanding the
foregoing, nothing in this Section 5.2 shall prevent a Party from making
disclosures: (a) to Persons employed or engaged by such Party in evaluating,
approving, structuring or administering this Agreement, so long as such Persons
are notified of, and agree to maintain, the confidential nature of such
information; (b) to such Party’s legal counsel, accountants or co-investors
(including outside auditors and legal counsel of such Party’s accountants and
co-investors) or to such Party’s employees, officers, directors or affiliates,
so long as such Persons are notified of, and agree to maintain, the confidential
nature of such information; (c) to any current investor of such Party, in
connection with investment decisions with respect to such Party or otherwise in
connection with customary reports to such investors regarding such Party’s
portfolio and performance, so long as such Persons are notified of, and agree to
maintain, the confidential nature of such information; or (d) to any assignee or
potential assignee that has agreed to comply with the covenant contained in this
Section 5.2 (and any such assignee or potential assignee may disclose such
information to Persons employed or engaged by it as described in clauses (a) -
(c) above).

 

 29 

 

 

5.3           Maintenance of Books and Records. Each of the Buyer, Sellers and
the Company Parties shall preserve all pre-Closing Date records possessed by or
under the control of such party relating to the Company Parties in accordance
with the Company’s existing document retention policies and procedures. During
the five year period following the Closing Date, upon any reasonable request
from the Buyer or the Sellers or any of their respective Representatives, the
party holding such records shall provide to the requesting party or its
Representatives reasonable access to such records during normal business hours
at the cost of the requesting party or its Representatives. Records may be
sought under this Section 5.3 for any reasonable purpose, including to the
extent reasonably required in connection with the audit, accounting, Tax,
litigation, federal securities disclosure or other similar proper business
purpose of the party seeking such records. Neither Buyer nor Sellers shall be
obligated to provide the other party with access to any books and records
pursuant to this Section 5.3 where such access would violate any Legal
Requirement, any attorney-client or other privilege or any confidentiality
undertaking by such party, or in connection with a dispute between the
requesting party and the providing party.

 

5.4           Tax Return Matters.

 

(a)          The Company Parties shall (and the Buyer shall cause the Company
Parties to), at the Seller’s expense, engage and direct the Company’s existing
accounting firm, Susan S. Hooper, CPA, to prepare any and all Tax Returns for
the Company Parties for all Tax periods that end on or before the Closing Date.
Such Tax Returns shall be prepared in a manner consistent with past practices
for Tax Returns (unless otherwise required by applicable Legal Requirements) for
periods prior to the Closing.

 

(b)          The Buyer shall prepare, at the Buyer’s expense, any and all Tax
Returns for the Company Parties for all Straddle Periods.  Such Tax Returns
shall be prepared in a manner consistent with past practices of the Company
Parties for Tax Returns (unless otherwise required by applicable Legal
Requirements) for periods prior to the Closing. At least 20 days prior to the
due date for filing any Tax Return for any Straddle Period, the Buyer shall
deliver, or caused to be delivered, to the Sellers such Tax Return for their
review and approval (not to be unreasonably withheld, conditioned or delayed).
Unless any Seller gives written notice to the Buyer at least 5 days prior to the
due date for filing any such Tax Return specifying in reasonable detail all
disputed items and the basis therefor, the Sellers shall be deemed to have
accepted and agreed to such Tax Return. The Sellers shall be responsible for
paying, and shall pay to Buyer at least two (2) days prior to the due date for
filing of any Straddle Period Tax Returns pursuant to this Section 5.4(b), the
Taxes shown on such Tax Returns that are attributable to the period ending on
and including the Closing Date (as determined pursuant to Section 5.4(d)), but
excluding any such Taxes that were taken into account as liabilities in the
calculation of the Closing Working Capital, and the Buyer shall be responsible
for paying the portion of the Taxes shown on such Tax Returns that are
attributable to the period beginning on the day after the Closing Date (as
determined pursuant to Section 5.4(d)).

 

 30 

 

 

(c)          If any Seller timely notifies the Company of its objection to any
Straddle Period Tax Return prepared hereunder for any taxable period that
includes (but does not end on) the Closing Date, the Buyer, the Company and the
Sellers shall, within the next 5 days (the “Tax Resolution Period”), attempt to
resolve their differences and any resolution by them as to any disputed amounts
shall be final, binding and conclusive. If at the conclusion of the Tax
Resolution Period amounts remain in dispute, then all amounts remaining in
dispute shall then be submitted, as soon as practicable, to the Reviewing
Accountant. The parties agree to execute a reasonable engagement letter if
requested by the Reviewing Accountant. The Reviewing Accountant shall act as an
arbitrator to determine only those issues still in dispute. The Reviewing
Accountant’s determination shall be made within 30 days after their selection,
shall be set forth in a written statement delivered to the Buyer, the Company
and the Sellers and shall be final, binding and conclusive. If a draft Straddle
Period Tax Return is subject to an ongoing dispute under this Section 5.4(c) at
the time that it is required to be filed, then such Tax Return shall be filed as
initially prepared by the filing party, with an amended Tax Return reflecting
the resolution by the Reviewing Accountant to be filed following the Reviewing
Accountant’s resolution of the dispute. All fees and expenses of the Reviewing
Accountant in connection with any dispute submitted to the Reviewing Accountant
shall be allocated between the Buyer and the Sellers in the same proportion that
such party’s aggregate dollar amount of unsuccessfully disputed items submitted
to the Reviewing Accountant bears to the total dollar amount of disputed items
so submitted. Any overpayment of Taxes by Sellers pursuant to Section 5.4(b)
based on the revised Straddle Period Tax Return liability shall be promptly
refunded by Buyer to the Sellers.

 

(d)          If the Parties are permitted to treat the Closing Date as the last
day of a taxable period, the Sellers and the Buyer shall treat (and cause their
respective Affiliates to treat) the Closing Date as the last day of a taxable
period. All Taxes of the Company Parties for any Straddle Period shall be
apportioned between the Pre-Closing Period and the period beginning on the day
after the Closing Date as follows: the portion of any such Tax that is allocable
to the portion of the period ending on or before the Closing Date shall be paid
by the Sellers, and such portion shall (i) in the case of Taxes based upon or
related to income, sales or receipts, be the amount which would be payable if
the taxable year ended on (and included) the Closing Date; and (ii) in the case
of all other Taxes, be the amount of such Taxes for the Straddle Period (or, in
the case of such Taxes determined on an arrears basis, the amount of such Taxes
for the immediately preceding period) multiplied by a fraction the numerator of
which is the number of calendar days in the portion of the Straddle Period
ending on (and including) the Closing Date and the denominator of which is the
number of calendar days in the entire Straddle Period. The federal (and, if
applicable, state) income Tax Return for FSC Labs shall include an election
under Treas. Reg Section 1.382-6(b)(1) to close its books on the Closing Date
and/or any prior ownership change date occurring during the same taxable year as
the Closing Date. Notwithstanding anything in this Section 5.4 to the contrary,
the Sellers will pay, or cause to be paid, one-half, and the Buyer will pay, or
cause to be paid, one-half of all applicable transfer Taxes, sales and/or use
Taxes, real property transfer or excise Taxes, recording, deed, stamp, and other
similar Taxes, fees and duties under applicable law incurred in connection with
the transfer of the Units to the Buyer. The Sellers and the Buyer agree to
jointly prepare or cause to be prepared and file or cause to be filed in a
timely manner, all Tax Returns required to be filed with respect to such Taxes.

 

 31 

 

 

(e)          After the Closing, upon reasonable written notice, the Buyer (or
the Company Parties) and the Sellers shall furnish or cause to be furnished to
each other, as promptly as practicable, such information and assistance (to the
extent within the control of such party) relating to the Company Parties
(including access to books, records and personnel) as is reasonably requested
for the filing of all Tax Returns (including any extensions thereof), the making
of any election related to Taxes, the preparation for any audit, and the
prosecution or defense of any action related to any Tax Return. The Buyer and
the Company Parties agree to retain all books and records with respect to Tax
matters and pertinent to the Company Parties relating to any taxable period for
a period of at least seven (7) years following the Closing Date, provided
however, that the Buyer shall give the Sellers reasonable written notice prior
to transferring, destroying or discarding any such books and records and shall
allow the Sellers to take possession of such books and records.

 

(f)          Neither the Buyer nor any Company Party may amend a Tax Return of
any of the Company Parties with respect to a Pre-Closing Period, or file or
amend any tax election with respect to any of the Company Parties with respect
to a Pre-Closing Period, in each case, without the prior written consent of the
Sellers (which consent may not be unreasonably withheld, conditioned or
delayed).

 

(g)          Except as otherwise provided in this Section 5.4, to the extent any
determination of the Taxes of any of the Company Parties, whether as a result of
an audit, a claim for refund, the filing of an amended Tax Return, or otherwise,
results in any refund or credit of Taxes paid by the Company Parties for any
Pre-Closing Period, the Buyer shall cause the applicable Company Parties to
promptly pay any such refund or credit, and any interest received thereon, to
the Sellers upon receipt or realization thereof; provided, that, except as
otherwise provided in Section 6.4(i), no such refund shall be payable with
respect to the carryback of net operating losses, credits or other tax
attributes generated in Tax periods or any portion thereof beginning after the
Closing Date.

 

5.5           FSC Name. Sellers acknowledge and agree that as of the Effective
Time, the Sellers shall retain no right, title or interest in or to the “FSC”
name and any associated trademarks, service marks, trade names, brand names,
logos, trade dress and other proprietary indicia of goods and services, whether
registered or unregistered, that from and after the Effective Time, Buyer and
the Company Parties shall have the sole right to the name “FSC” and all similar
names and all such trademarks, service marks, etc. After the Closing Date,
Sellers further acknowledge and agree not to use the name “FSC” or any variation
thereof or confusingly similar name or mark as or in a company or subsidiary
name or in connection with any of Sellers’ or their affiliates’ future products,
services or businesses, and further agree not to register or use any name, logo,
or domain name that includes or is confusingly similar to any name, logo, or
domain name that was included in the Company Intellectual Property or Licensed
Intellectual Property.

 

5.6           Further Assurances. Following the Closing, each of the Parties
hereto shall, and shall cause their respective affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.

 

 32 

 

 

6.             INDEMNIFICATION

 

6.1           Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and shall remain in full force and effect until the date that is three
(3) years from the Closing Date; provided, that the Fundamental Representations
and the representations and warranties in Article 4 shall survive for twenty
years after the Closing Date and the representations and warranties in Section
2.6 (Tax Matters), Section 2.8 (Compliance With Laws), Section 2.9 (Employee and
Labor Matters; Benefit Plans), Section 2.13 (Regulatory Compliance) and Section
2.15 (Proprietary Rights) shall survive for the full period of all applicable
statutes of limitations (giving effect to any waiver, mitigation or extension
thereof) plus 90 days. All covenants and agreements of the parties contained
herein shall survive the Closing indefinitely or for the period explicitly
specified therein. Notwithstanding the foregoing, any claims asserted in good
faith with reasonable specificity (to the extent known at such time) and in
writing by notice from the non-breaching party to the breaching party prior to
the expiration date of the applicable survival period shall not thereafter be
barred by the expiration of the relevant representation or warranty, and such
claims shall survive until finally resolved.

 

6.2           Seller Indemnification. Subject to the limitations and other
provisions set forth in this Section 6, the Buyer and its Affiliates (including
the Company Parties from and after the Closing) and each of their respective
officers, directors, managers, agents, employees, successors and assigns
(collectively, “Buyer Indemnified Parties”) shall be entitled to be indemnified
and held harmless, solely out of a right of set off against amounts due under
the Deferred Payments in accordance with Section 6.6, for any and all losses,
damages, liabilities, deficiencies, judgments, interest, penalties, fines and
costs or expenses of whatever kind, including reasonable attorneys' fees
(collectively, “Damages”), arising out of, resulting from or relating to:

 

(a)          any inaccuracy in or breach of any representation or warranty
contained in Section 2 or Section 3 of this Agreement;

 

(b)          any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Sellers pursuant to this Agreement; and

 

(c)          without duplication, (i) Pre-Closing Taxes (excluding Buyer’s share
of any Transfer Taxes under Section 5.4(d)); (ii) Taxes for which any Seller is
liable under applicable U.S. federal, state or local Tax law that are imposed on
any Buyer Indemnified Party as a result of the Closing transactions (excluding
Buyer’s share of any Transfer Taxes under Section 5.4(d)); and (iii) Taxes
imposed on the Buyer or any Company party as a result of any Company Party being
or having been a member of an affiliated, combined, consolidated or unitary
group of companies of which a Company Party is not the common parent; provided,
however, that no Buyer Indemnified Party shall be entitled to indemnity under
this clause for Taxes resulting from any action or event outside the ordinary
course of business occurring on the Closing Date but after the Closing or for
Taxes taken into account as liabilities in the calculation of the Closing
Working Capital or for Taxes arising from any breach by Buyer or any of its
Affiliates of any covenant or agreement in this Agreement.

 

 33 

 

 

6.3           Buyer Indemnification. The Buyer shall indemnify and hold harmless
the Sellers and their respective officers, directors, managers, agents,
employees, successors and assigns (collectively, “Seller Indemnified Parties”)
for, and shall pay to the Sellers, any and all Damages arising out of, resulting
from or relating to:

 

(a)          any inaccuracy in or breach of any representation or warranty
contained in Section 4 of this Agreement;

 

(b)          any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Buyer pursuant to this Agreement;

 

(c)          without duplication of any obligation of the Buyer or a Guarantor
under Section 1.8, Taxes imposed on any Seller Indemnified Party as a result of
any assignment or other transfer of any payment obligations of the Buyer or any
Guarantor; and

 

(d)          without duplication of any obligation of the Buyer under Section
1.8, all present or future non-U.S.  stamp or documentary Taxes or any other
excise or property Taxes, duties, other charges or similar levies, arising from
any payment due to any Seller hereunder or from the execution, delivery,
registration or enforcement of any Transaction Agreement or any security
interest in the FSC Assets Collateral (excluding any such Taxes, duties, other
charges or levies incurred in connection with the transfer of the Units to the
Buyer, which are addressed in Section 5.4(d)).

 

6.4           Limitations. Notwithstanding anything set forth in this Agreement
to the contrary:

 

(a)          Subject to Section 6.4(h) and Section 6.7, (i) the Sellers shall
not have any liability under this Agreement other than in connection with the
right of the Buyer to set-off Damages against amounts due under the Deferred
Payments in accordance with Section 6.6 and (ii) except in connection with any
breach of a representation or warranty set forth in Section 2.22, Sellers shall
not have any liability in the aggregate in excess of the aggregate amount of
Deferred Payments made by the Buyer hereunder.

 

(b)          Buyer Indemnified Parties shall not be entitled to recovery under
Section 6.2(a) unless the amount of Damages suffered or incurred by the Buyer
Indemnified Parties in connection with breaches of the representations and
warranties exceeds $15,000.

 

(c)          Except in connection with breaches of any Fundamental
Representations or any representation or warranty contained in Section 2.6, the
Buyer Indemnified Parties shall not be entitled to recovery under Section 6.2(a)
unless and until the aggregate amount of the Damages suffered or incurred by the
Buyer Indemnified Parties exceeds $150,000, in which event the Buyer Indemnified
Parties shall be entitled to recovery for the full amount of Damages from the
first dollar.

 

(d)          For purposes of this Section 6, any inaccuracy in or breach of any
representation or warranty shall be determined without regard to any materiality
or other similar qualification contained in or otherwise applicable to such
representation or warranty.

 

 34 

 

 

(e)          All Damages recoverable by the Buyer as a right of the Buyer to
set-off against amounts due under the Deferred Payments in accordance with
Section 6.6 shall be net of any proceeds the Buyer actually recovers under any
available insurance less any related costs and expenses, including the aggregate
cost of pursuing any related insurance claims and any related increases in
insurance premiums. Following the Closing, the Buyer and the Company Parties
shall use commercially reasonable efforts to claim any damages or losses under
any insurance policies maintained by or for the benefit of the Buyer or the
Company Parties or otherwise covering the business of the Company Parties if and
to the extent they are seeking indemnification for such damages or losses
hereunder.

 

(f)          Notwithstanding any other provision in this Agreement to the
contrary, except in connection with Third Party Claims, the Buyer shall not be
entitled to a right of set-off against amounts due under the Deferred Payments
in accordance with Section 6.6 for any for damage to reputation, lost business
opportunities, lost profits, mental or emotional distress, incidental, special,
consequential, exemplary, punitive, or indirect damages, interference with
business operations or diminution in value of the business or the Units (but not
diminution in value of any particular asset of the business).

 

(g)          All amounts recovered by the Buyer as a right of set-off against
amounts due under the Deferred Payments in accordance with Section 6.6 shall be
treated by the Parties as an adjustment to the Purchase Price.

 

(h)          Notwithstanding the foregoing, none of the limitations set forth in
this Section 6, whether time-based, monetary or otherwise, including the
survival periods set forth in Section 6.1 and the limitations in Section 6.4(a),
shall apply to any Damages resulting from the willful misconduct, criminal act
or fraud of a Party hereto.

 

(i)          To the extent that a Tax Benefit is actually realized by an
Indemnified Party as a result of Damages recovered by such Indemnified Party
pursuant to Section 6.2 or Section 6.3, the Indemnified Party shall refund to
the Indemnifying Party the amount of such Tax Benefit promptly after the Tax
Return reflecting such Tax Benefit is filed with the applicable Taxing
authority. For purposes of this Section 6.4(i), a “Tax Benefit” means an amount
by which the Tax liability of an Indemnified Party is actually reduced by a
deduction, reduction of income or entitlement to refund (including through a
carry back to a prior taxable period) or credit. This Section 6.4(i) shall not
be construed to require any Indemnified Party to (x) amend any Tax Return (y)
pay any amount to an Indemnifying Party the payment of which would place the
Indemnified Party in a less favorable net after-Tax position than the
Indemnified Party would have been in if the Damages subject to indemnification
and giving rise to the Tax Benefit had not been incurred and the indemnification
payments with respect to such Damages had never been paid, or (z) make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the Indemnifying Party or any other Person. The Indemnifying
Party shall, upon the request of the Indemnified Party, repay to the Indemnified
Party the amount paid to such Indemnifying Party pursuant to this paragraph (i)
(plus any penalties, interest or other charges imposed by the relevant Taxing
authority) in the event that the Indemnified Party is required to repay a
related Tax Benefit to such Taxing authority

 

 35 

 

 

6.5           Procedure for Indemnification – Third-Party Claims.

 

(a)          If the Buyer shall claim a right of set-off against amounts due
under the Deferred Payments in accordance with Section 6.6 hereunder, or a
Seller Indemnified Party shall make a claim for indemnification pursuant to
Section 6.3, in each case, arising from any claim or demand of a third party (a
“Third Party Claim”), the Indemnified Party shall notify the Indemnifying Party
in writing of the basis for such claim or demand and such notice shall set forth
the nature of the claim or demand in reasonable detail.

 

(b)          If any Legal Proceeding is brought by a third party against an
Indemnified Party and the Indemnified Party gives notice to the Sellers pursuant
to Section 6.5(a), the Indemnifying Party shall be entitled to participate in
such Legal Proceeding and, to the extent that they wish, to assume the defense
of such Legal Proceeding if (i) the Indemnifying Party provides written notice
to the Indemnified Party that the Indemnifying Party intends to undertake such
defense and (ii) the Indemnifying Party conducts the defense of the third-party
claim diligently and with reputable counsel. The Indemnified Party shall, in its
sole discretion, have the right to employ separate counsel (who may be selected
by the Indemnified Party in its sole discretion) in any such action and to
participate in the defense thereof, and the fees and expenses of such counsel
shall be paid by the Indemnified Party, unless the Indemnified Party has been
advised by counsel that there exists a conflict of interest between the
Indemnified Party and counsel chosen by the Indemnifying Party, in which case
the fees and expenses of one separate counsel engaged by the Indemnified Party
shall be paid by the Indemnifying Party. The Indemnified Party shall cooperate
in all reasonable respects with the Indemnifying Party and their counsel in the
defense or compromise of such claim or demand. If the Indemnifying Party assumes
the defense of a Legal Proceeding, no compromise or settlement of such claims
may be effected by the Indemnifying Party without the Indemnified Party’s
consent unless (A) there is no finding or admission of any violation of law or
any violation of the rights of any Person and no adverse effect on the
Indemnified Party with respect to any other claims that may be made against it,
and (B) the sole relief provided is monetary damages that, in the case of a
claim made in accordance with Section 6.6, are paid in full as a right of
set-off against amounts due under the Deferred Payments in accordance with
Section 6.6.

 

(c)          If (i) notice is given to the Indemnifying Party of the
commencement of any third-party Legal Proceeding and the Indemnifying Party does
not, within thirty days after the Indemnified Party’s notice is given (or such
shorter period as may be necessary to respond to the relevant complaint), give
notice to the Indemnified Party of its election to assume the defense of such
Legal Proceeding or (ii) any of the conditions set forth in clauses (i) - (ii)
of Section 6.5(b) above become unsatisfied, the Indemnified Party shall (upon
notice to the Indemnifying Party) have the right to undertake the defense,
compromise or settlement of such claim, the costs of which shall be included in
the calculation of Damages of the Indemnified Party; provided that no compromise
or settlement of such claim may be affected by the Indemnified Party without the
Indemnifying Party’s consent, which shall not be unreasonably withheld or
delayed, if (A) the Indemnified Party will seek indemnification for any amounts
to be paid to compromise or settle the claim, (B) there is a finding or
admission of any violation by the Indemnifying Party of any Legal Requirement or
the rights of any Person, or (C) the compromise or settlement would have a
material adverse effect on the Indemnifying Party with respect to any other
claims that may be made against it.

 

 36 

 

 

(d)          For the avoidance of doubt, this Section 6.5 shall not prevent any
Indemnified Person from making a claim for indemnification or recovering Damages
in connection with any event or occurrence that does not involve a claim by a
third party.

 

(e)          Notwithstanding the foregoing provisions of this Section 6.5, any
non-U.S. Taxes described in Section 6.3(d) shall be paid when due without any
right of contest if the non-payment of such Taxes would involve any risk of the
sale, forfeiture or loss of, or the creation of any lien on all or any part of
the FSC Assets Collateral or any risk of criminal liability to any Seller.

 

6.6           Right of Set-Off. The Buyer shall be entitled to withhold from the
amount to be paid under one or more Deferred Payments (but not the Fixed
Payments) any amount it in good faith believes a Buyer Indemnified Party is or
may be entitled to recover under Section 1.3(e) or Section 6.2 (subject to the
limitations set forth in this Section 6). If Buyer elects to exercise such right
hereunder, it shall promptly notify Sellers specifying in reasonable detail the
basis of its claim and such withholding. Upon final determination of the claim
made by the Buyer Indemnified Parties hereunder, whether by a court order or
final settlement of the dispute, Buyer shall be entitled to retain that portion
of the withheld amount required to satisfy the claim in full and shall pay the
remainder of amounts that were withheld but not due to Buyer, if any, together
with interest at 7.0% per annum, to the Sellers.  Neither the exercise of nor
the failure to exercise such right of set off shall limit the right of Buyer to
exercise any other remedies that may be available to it.

 

6.7           Exclusive Remedy. Except with respect to claims of fraud, criminal
activity or willful misconduct, the right of the Buyer to indemnification in
accordance with Section 6.2 and the right of Buyer to set-off in accordance with
Section 6.6 shall constitute the Buyer’s sole and exclusive remedies with
respect to any and all claims arising under or relating to this Agreement
whether for breach of contract, in tort or otherwise (including for breach of
any representation, warranty, covenant or agreement), any agreement or document
executed and delivered pursuant to this Agreement and the transactions
contemplated by this Agreement.

 

6.8           No Right of Contribution. No Seller shall make any claim for
contribution from any Company Party or any Company Party’s current or former
Affiliates, officers, directors, managers or employees with respect to any
indemnity claims arising under or in connection with this Agreement, and the
Sellers hereby waive any such right of contribution from the Company Parties and
their respective current and former Affiliates, officers, directors, managers
and employees.

 

6.9           Effect of Investigation; Reliance. The right to indemnification,
recovery of Damages or any other remedy will not be affected by any
investigation conducted with respect to, or any knowledge acquired (or capable
of being acquired) at any time, whether before or after the execution and
delivery of this Agreement or the Closing Date, with respect to the accuracy or
inaccuracy of or compliance with any representation, warranty, covenant or
agreement made by the party seeking indemnification or recovery. The waiver of
any condition based on the accuracy of any such representation or warranty, or
on the performance of or compliance with any such covenant or agreement, will
not affect the right to indemnification, recovery of Damages or any other remedy
based on any such representation, warranty, covenant or agreement. No party
seeking indemnification or recovery under this Agreement shall be required to
show reliance on any representation, warranty, certificate or other agreement in
order for such party to be entitled to indemnification or recovery hereunder.

 

 37 

 

 

7.            MISCELLANEOUS PROVISIONS

 

7.1           Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of each Party.

 

7.2           Waiver.

 

(a)          No failure on the part of any Party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Party
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.

 

(b)          No Party shall be deemed to have waived any claim arising out of
this Agreement, or any power, right, privilege or remedy under this Agreement,
unless the waiver of such claim, power, right, privilege or remedy is expressly
set forth in a written instrument duly executed and delivered on behalf of such
Party; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

 

7.3           Entire Agreement; Counterparts; Exchanges by Facsimile. This
Agreement, and the other agreements referred to in this Agreement constitute the
entire agreement and supersede all prior agreements and understandings, both
written and oral, among or between any of the Parties with respect to the
subject matter hereof and thereof; provided, however, that any existing
confidentiality agreements shall not be superseded and shall remain in full
force and effect in accordance with its terms. This Agreement may be executed in
several counterparts, each of which shall be deemed an original and all of which
shall constitute one and the same instrument. The exchange of a fully executed
Agreement (in counterparts or otherwise) by all Parties by facsimile or portable
document format (PDF) shall be sufficient to bind the Parties to the terms and
conditions of this Agreement.

 

7.4           Applicable Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, regardless
of the laws that might otherwise govern under applicable principles of conflicts
of laws. The Buyer hereby irrevocably waives its rights under Article 14 and
Article 15 of the French Civil Code. Each of the Parties to this Agreement (a)
consents to submit itself to the personal jurisdiction of the Court of Chancery
of the State of Delaware in any action or proceeding arising out of or relating
to this Agreement or any of the transactions contemplated hereunder, (b) agrees
that all claims in respect of such action or proceeding may be heard and
determined in such court, (c) agrees that it shall not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from any such
court, and (d) agrees not to bring any action or proceeding (including
counter-claims) arising out of or relating to this Agreement or any of the
transactions contemplated hereunder in any other court. Each of the Parties
waives any defense of inconvenient forum to the maintenance of any action or
proceeding so brought and waives any bond, surety or other security that might
be required of any other Party with respect thereto. Each Party waives any right
it may have to trial by jury in any Legal Proceeding commenced in connection
with this Agreement, whether such Party is a plaintiff or defendant in such
Legal Proceeding. Any Party may make service on another Party by sending or
delivering a copy of the process to the Party to be served at the address and in
the manner provided for the giving of notices in Section 7.6. Nothing in this
Section 7.4, however, shall affect the right of any Party to serve legal process
in any other manner permitted by law.

 

 38 

 

 

7.5           Assignability; No Third Party Beneficiaries. This Agreement shall
be binding upon, and shall be enforceable by and inure solely to the benefit of,
the Parties and their respective successors and assigns. No Party may assign any
of its rights or obligations hereunder without the prior written consent of the
other Party (which consent shall not be unreasonably withheld, conditioned or
delayed), and any attempted assignment or delegation of this Agreement or any of
such rights or obligations by such Party without the other Party’s prior written
consent shall be void and of no effect; provided that the Seller may assign its
rights to payments under Section 1.6 of this Agreement to any other Person
without the prior written consent of the Buyer or any other Party; and provided
that the Buyer may assign its rights and/or obligations under this Agreement to
an Affiliate without the prior written consent of the Sellers or the Company so
long as it remains directly liable for all of its obligations under this
Agreement. Nothing in this Agreement, express or implied, is intended to or
shall confer upon any Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

7.6           Notices. Any notice or other communication required or permitted
to be delivered to a Party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered by hand, by
registered mail, by courier or express delivery service, by facsimile or by
e-mail to the address, facsimile telephone number or e-mail address set forth
beneath the name of such Party below (or to such other address, facsimile
telephone number or e-mail address as such Party shall have specified in a
written notice given to the other Parties):

 

if to the Sellers:

 

780 Third Avenue

37th Floor

New York, NY 10017

Fax: (212) 573-8111

E-mail:

Attention: James E. Flynn

Peter Steelman

David J. Clark

 

with a copy to (which shall not constitute notice):

 

Robinson, Bradshaw & Hinson, P.A.

101 North Tryon Street, Suite 1900

 

 39 

 

 

Charlotte, NC 28246

Fax: (704) 339-3428

E-mail:

Attention: Mark O. Henry

 

if to the Buyer or the Company:

 

Flamel Technologies S.A.

Parc club du Moulin a Vent

33, avenue du Docteur Georges Levy

69693 Vennissieux Cedex France

Attention:

 

with a copy to (which shall not constitute notice):

 

Orrick, Herrington & Sutcliffe LLP

51 W. 52nd St.

New York, NY 10019

Fax: (212) 506-5151

Email:  kmilling@orrick.com

thacohen@orrick.com

Attention: R. King Milling, Jr.

Tal Hacohen

 

7.7           Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions of this
Agreement or the validity or enforceability of the offending term or provision
in any other situation or in any other jurisdiction. If a final judgment of a
court of competent jurisdiction declares that any term or provision of this
Agreement is invalid or unenforceable, the Parties agree that the court making
such determination shall have the power to limit such term or provision, to
delete specific words or phrases or to replace such term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be valid and enforceable as so modified. In the event such
court does not exercise the power granted to it in the prior sentence, the
Parties agree to replace such invalid or unenforceable term or provision with a
valid and enforceable term or provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid or
unenforceable term or provision.

 

7.8           Other Remedies; Specific Performance. Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a Party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such Party, and the exercise by a Party of any one
remedy will not preclude the exercise of any other remedy. The Parties agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the Parties shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which they are entitled at law or in
equity.

 

 40 

 

 

7.9           Judgment Currency.

 

(a)          If, for the purpose of obtaining or enforcing judgment against any
Party in any court in any jurisdiction with respect to this Agreement it becomes
necessary to convert into any other currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in United
States dollars, the conversion shall be made at the last exchange rate published
in the Wall Street Journal on the business day immediately preceding (the
“Exchange Rate”):

 

(i)          the date actual payment of the amount is due, in the case of any
proceeding in the courts of Delaware or in the courts of any other jurisdiction
that will give effect to payment being due on such date; or

 

(ii)         the date on which the French or any other non U.S. court
determines, in the case of any proceeding in the courts of any other
jurisdiction (the date as of which such payment is made being hereinafter
referred to as the "Judgment Payment Date").

 

(b)          If in the case of any proceeding in the court of any jurisdiction
referred to above, there is a change in the Exchange Rate on the date of
calculation prevailing between the Judgment Payment Date and the date of actual
payment of the amount due, the applicable Party shall pay such adjusted amount
as may be necessary to ensure that the amount paid in the Judgment Currency,
when converted at the Exchange Rate prevailing on the date of payment, will
produce the amount of United States dollars which could have been purchased with
the amount of Judgment Currency stipulated in the judgment or judicial order at
the Exchange Rate prevailing on the Judgment Payment Date.

 

(c)          Any amount due from Buyer under this Section 7.9 shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amount due under or in respect of this Agreement.

 

7.10         Construction.

 

(a)          For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; and any gender shall
include all genders.

 

(b)          The Parties agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting Party shall not be applied
in the construction or interpretation of this Agreement.

 

(c)          As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

 

 41 

 

 

(d)          Except as otherwise indicated, all references in this Agreement to
“Sections,” “Exhibits” and “Schedules” are intended to refer to Sections of this
Agreement and Exhibits and Schedules to this Agreement.

 

(e)          The headings contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

 

[Remainder of page intentionally left blank; signature pages follow.]

 

 42 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first above written.

 

  FSC HOLDING COMPANY, LLC         By: /s/ Peter Steelman   Name: Peter Steelman
  Title:   President and CEO       FSC THERAPEUTICS, LLC         By: /s/ Peter
Steelman   Name: Peter Steelman   Title:   President and CEO       FSC
LABORATORIES, INC.         By: /s/ Peter Steelman   Name: Peter Steelman  
Title:   President and CEO       DEERFIELD CSF, LLC         By: /s/ David J.
Clark   Name: David J. Clark   Title:    Authorized Signatory       /s/ Peter
Steelman   Peter Steelman       /s/ James Flynn   James Flynn

 



SIGNATURE PAGE TO MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

 

 

 

  Flamel Technologies SA,   solely for purposes of Section 1.7         By: /s/
Michael S. Anderson   Name: Michael S. Anderson   Title: Chief Executive Officer
      FLAMEL US HOLDINGS, INC.         By:     Name:   Title: Authorized
Signatory

 



SIGNATURE PAGE TO MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

 

 

 

EXHIBIT A

 

CAPITALIZED TERMS

 

For purposes of the Agreement (including this Exhibit A):

 

“Accelerated Value” shall mean as of any date of determination, (i) all of the
remaining unpaid Fixed Payments plus (ii) $12,500,000 minus (iii) the amount of
Deferred Payments paid by the Buyer to the date of determination.

 

“Acceleration Trigger Event” shall mean the occurrence of any one or more of the
following events:

 

(a)          The Buyer shall, on its own behalf, (i) file a voluntary petition
or commence a voluntary case seeking liquidation, winding-up, reorganization,
dissolution, arrangement, readjustment of debts or any other relief under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, (ii) apply for or consent to the appointment of
or taking possession by a custodian, trustee, receiver or similar official for
or of itself or all or a substantial part of its properties or assets, (iii)
fail generally, or admit in writing its inability, to pay its debts generally as
they become due, (iv) make a general assignment for the benefit of creditors or
(v) take any corporate action to authorize or approve any of the foregoing; or

 

(b)          Any involuntary petition or case shall be filed or commenced
against the Buyer seeking liquidation, winding-up, reorganization, dissolution,
arrangement, readjustment of debts, the appointment of a custodian, trustee,
receiver or similar official for it or all or a substantial part of its
properties or any other relief under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, and
such petition or case shall continue undismissed and unstayed for a period of 60
days; or an order, judgment or decree approving or ordering any of the foregoing
shall be entered in any such proceeding;

 

(c)          The Company transfers (whether by sale, assignment, merger, change
of control, conveyance of rights, deed of trust, lien, license, sublicense,
seizure or other transfer of any sort, voluntary or involuntary, including by
operation of law) any of its right, title or interest in or to the Product
Intellectual Property or Product Regulatory Rights other than in a
Reincorporation Transaction (in which case this provision shall apply thereafter
to New Subsidiary); provided, however, such requirement shall not apply to (i)
the direct or indirect license of Product Intellectual Property or Product
Regulatory Rights to make, have made, use, promote, import, offer to sell or
sell Products solely on behalf of, or for the benefit of, the Company or (ii)
the direct or indirect license of Product Intellectual Property or Product
Regulatory Rights for any reason other than to make, have made, use, promote,
import, offer to sell or sell Products; or

 

(d)          The material breach of any of the covenants set forth in Section
1.6(j), which breach is not cured within ten Business Days after notice of such
breach is delivered to Buyer.

 

 A-1 

 

 

“Affiliated Company Indebtedness” means all Company Indebtedness owed by the
Company Parties to Deerfield PDI Financing II, L.P. and/or Deerfield Private
Design Fund II, L.P. that remains outstanding as of the Closing Date.

 

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., as amended from time to time,
and any successor statute, and all regulations from time to time promulgated
thereunder.

 

“Business Day” shall mean any day other than a day on which banks in New York,
NY or Paris, France are authorized or obligated to be closed.

 

“Closing Working Capital” means the consolidated current assets of the Company
Parties less the consolidated current liabilities of the Company Parties,
prepared from the books and records of the Company and calculated in accordance
with GAAP and the Company’s accounting policies and procedures, consistently
applied.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Company Indebtedness” means all obligations for borrowed money owed by the
Company Parties immediately prior to the Effective Time and any liens on the
assets of the Company Parties securing such obligations, or pursuant to any
guaranty or arrangements having the economic effect and interest (including
default interest), premiums, penalties (including prepayment and early
termination penalties and default penalties or judgments), breakage fees and
other amounts owing in respect of such obligations or guarantees.

 

“Company Party” means the Company or any of its Subsidiaries and “Company
Parties” means the Company and all of its Subsidiaries collectively.

 

“Consent” shall mean any approval, consent, ratification, permission, waiver or
authorization (including any Governmental Authorization).

 

“Contract” shall, with respect to any Person, mean any written, oral or other
agreement, contract, subcontract, lease (whether real or personal property),
mortgage, understanding, arrangement, instrument, note, option, warranty,
purchase order, license, sublicense, insurance policy, benefit plan or legally
binding commitment or undertaking of any nature to which such Person is a party
or by which such Person or any of its assets are bound or affected under
applicable law, and shall include all amendments and modifications thereto.

 

“Copyright” means all copyrights and moral rights, including the legal right
provided by the Copyright Act of 1976, as amended, to the expression contained
in any work of authorship fixed in any tangible medium of expression together
with any similar rights arising in any other country as a result of statute or
treaty, and all registrations, applications, renewals, extensions and reversions
thereof.

 

“DEA” means the United States Drug Enforcement Administration or any successor
agency thereto.

 

“Default Rate” shall mean 15%, or, if lower, the highest maximum rate permitted
by law.

 

 A-2 

 

 

“DGCL” shall mean the General Corporation Law of the State of Delaware.

 

“D&O Indemnified Parties” means each Person who was at any time prior the
Effective Time a director or officer of any Company Party.

 

“Earnings Report” means, (i) during any period when the Buyer is obligated to
file reports under the provisions of the Securities Exchange Act of 1934, the
Form 6-K filed by the Buyer containing its financial information for such
quarter and (ii) during any period when the Buyer is not obligated to file
reports under the provisions of the Securities Exchange Act of 1934, the
internal financial statements prepared by Buyer.

 

“Encumbrance” shall mean any lien, pledge, hypothecation, charge, mortgage,
security interest, encumbrance, easement, condition, preemptive right, community
property interest, right of first refusal or right of first offer, or similar
restriction of any kind, including any restriction on the voting of any security
or Equity Interest, any restriction on the transfer of any security, Equity
Interest or other asset, and any restriction on the receipt of any income or
exercise of any other attribute of ownership, under any Legal Requirement.

 

“Entity” shall mean any corporation (including any non-profit corporation),
partnership (including any general partnership, limited partnership or limited
liability partnership), joint venture, estate, trust, company (including any
company limited by shares, limited liability company or joint stock company),
firm, society or other enterprise, association, organization or entity.

 

“Equity Interests” means, with respect to any Person, the capital stock, limited
liability company interests, membership interests, partnership interests,
profits interests or other equity interests of such Person.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“FDA” means the United States Food and Drug Administration or any successor
agency thereto.

 

“Fundamental Representations” means those representations and warranties set
forth in Sections 2.1 (Organization; Good Standing; Enforceability), 2.2
(Consents and Approvals; No Violation), 2.3 (Capital Stock; Subsidiaries),
2.5(a) (No Distributions), 2.18 (Title to Assets), 2.21 (Brokers), 2.22
(Transaction Payments), 2.24 (Distributions to Sellers) and all of Article 3.

 

“GAAP” means generally accepted accounting principles as recognized by the
American Institute of Certified Public Accountants.

 

“Governmental Authorization” shall mean any: (a) permit, license, certificate,
franchise, permission, variance, exceptions, orders, clearance, registration,
qualification or authorization issued, granted, given or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement; or (b) right under any Contract with any Governmental Body.

 

 A-3 

 

 

“Governmental Body” shall mean any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government; (c)
governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, ministry, fund, foundation, center, organization, unit, body or Entity
and any court or other tribunal, and for the avoidance of doubt, any Taxing
authority); or (d) self-regulatory organization (including the NASDAQ Global
Market).

 

“Indemnified Party” shall mean a Seller Indemnified Party or a Buyer Indemnified
Party, as the case may be.

 

“Indemnifying Party” shall mean the Sellers pursuant to Section 6.2 or the Buyer
pursuant to Section 6.3, as the case may be.

 

“IRS” shall mean the United States Internal Revenue Service or any successor
agency thereto.

 

“Know-How” means ideas, designs, concepts, compilations of information methods,
techniques, methodologies, procedures and processes, compositions,
specifications, techniques, technical data and information, designs, drawings,
customer lists, supplier lists, pricing and financial information, plans and
proposals, algorithms and formulas, whether or not patentable.

 

“Knowledge of the Company” means the knowledge, after due inquiry, of Peter
Steelman or Bryan Sendrowski.

 

“Legal Proceeding” shall mean any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding), hearing, inquiry, audit, examination or investigation
commenced, brought, conducted or heard by or before, or otherwise involving, any
court or other Governmental Body or any arbitrator or arbitration panel, whether
at law or in equity.

 

“Legal Requirement” shall mean any federal, state, foreign, local or municipal
or other law, statute, constitution, principle of common law, resolution,
ordinance, code, Order, rule, regulation or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Body.

 

“Licensed Professional” means a health care practitioner who has pharmaceutical
product prescribing authority in the United States and includes medical doctors,
doctors of osteopathy, nurse practitioners and physician assistants.

 

“Lower Target Amount” means -$50,000 (negative fifty thousand dollars).

 

“Mark” means any word, name, symbol, logos or device used by a Person to
identify its goods or services, whether or not registered, all goodwill
associated therewith, and any right that may exist to obtain a registration with
respect thereto from any Governmental Authority and any rights arising under any
such application, together with all registrations, renewals, extensions and
reversions thereof. As used in this Agreement, the term “Mark” includes all of
the foregoing, including trademarks and service marks.

 

 A-4 

 

 

“Net Sales” shall mean, without duplication, the gross amount invoiced by or on
behalf of the Buyer, the Company Parties or any of their Affiliates or any
direct or indirect assignee or licensee of the Buyer or the Company Parties or
any of their Affiliates for Products, sold globally in bona fide, arm’s length
transactions, less customary deductions determined without duplication in
accordance with the selling Person’s customary accounting methods as generally
and consistently applied for: (i) cash or terms discounts, (ii) sales, use and
value added taxes (if and only to the extent included in the gross invoice
amount), (iii) reasonable and customary accruals for third party rebates and
chargebacks, (iv) returns, and (v) recalls.

 

“New Parent” shall mean an entity organized under the Laws of the Republic of
Ireland which is the surviving or resulting entity of a Reincorporation
Transaction.

 

“New Subsidiary” means a wholly-owned subsidiary of the New Parent that owns all
of the FSC Assets.

 

“NPA” shall mean the Note Purchase Agreement substantially in the form attached
hereto as Exhibit B.

 

“Order” means any order, injunction, judgment, doctrine, decree, ruling, writ,
assessment or arbitration award of a Governmental Authority.

 

“Ordinary Course of Business” shall mean, in the case of each of the Company and
its Subsidiaries, such actions taken in the ordinary course of its normal
operations and consistent with its past practices.

 

“P1” means a Product Detail where the presentation of a Product during the
Product Detail is the first presentation made or is the presentation that lasts
longer than any other presentation during a meeting with a Licensed
Professional.

 

“P2” means a Product Detail where the presentation of a Product during the
Product Detail is the second presentation made or is the presentation that is
shorter than the P1 Product Detail but lasts longer than any other presentation
during a meeting with a Licensed Professional.

 

“Party” or “Parties” shall mean the Buyer, the Company and the Sellers.

 

“Patent” means any patent granted by the United States Patent and Trademark
Office or by the comparable agency of any other country, and any renewal,
thereof, and any rights arising under any patent application filed with the
United States Patent and Trademark Office or the comparable agency of any other
country and any rights that may exist to file any such application, including
all continuations, divisional, continuations-in-part and provisionals and
patents issuing thereon, and all reissues, reexaminations, substitutions,
renewals and extensions thereof.

 

“Permitted Encumbrances” means (a) statutory liens for Taxes that are not yet
due and payable or Taxes that are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been established in
the Company’s financial statements in accordance with GAAP; (b) statutory,
common law or civil law liens to secure obligations to landlords, lessors or
renters under leases or rental agreements confined to the premises rented
pursuant to which the applicable Company Party is not in default in any material
respect, and which are not, individually or in the aggregate, material to the
business of the Company; (c) deposits or pledges made in connection with, or to
secure payment of, workers’ compensation, unemployment insurance, old age
pension or other social security programs mandated under Legal Requirements,
which are not, individually or in the aggregate, material to the business of the
Company; (d) statutory, common or civil law liens in favor of carriers,
warehousemen, mechanics and materialmen to secure claims for labor, materials or
supplies and other like liens with respect to amounts not yet due and payable,
which are not, individually or in the aggregate, material to the business of the
Company.

 

 A-5 

 

 

“Person” shall mean any individual, Entity or Governmental Body.

 

“Person” shall mean any individual, Entity or Governmental Body.

 

“Pre-Closing Period” shall mean any taxable year or other taxable period of a
Company Party ending on or prior to the Closing Date (including the portion of
any Straddle Period ending on and including the Closing Date).

 

“Pre-Closing Taxes” shall mean all Taxes imposed on the Company Parties for any
Pre-Closing Period.

 

“Products” means the products set forth on Schedule A-1(whether sold under the
brand name set forth on Schedule A-1 or otherwise under the Governmental
Authorization set forth on Schedule A-1).

 

“Product Detail” means a face-to-face meeting between a professional, trained,
and qualified representative of a Company Party and a health care professional,
during which a presentation of one or more of the Products is orally presented.

 

“Product Intellectual Property” shall mean all Proprietary Rights held or
licensed by the Company Parties that is, or may hereafter be, necessary to
develop, make, have made, promote, market or sell the Products.

 

“Product Regulatory Rights” shall mean each and every investigational new drug
application or new drug application and/or state license or registration that is
held or obtained (if any) that is necessary to develop, conduct clinical trials
relating to, manufacture, have manufactured, distribute, promote, market or sell
the Products.

 

“Prohibited Person” means (i) a Person on the List of Specially Designated
Nationals and Blocked Persons administered by the U.S. Department of the
Treasury or the Denied Persons List or Entity List administered by the U.S.
Department of Commerce; (ii) a Person on any list of sanctioned Persons
administered by the European Union or Member of the European Union; (iii) the
government of any nation against which the United States imposes a trade
embargo, including any agency or instrumentality thereof; or (iv) a Person
acting or purporting to act, directly or indirectly, on behalf of, or an entity
that is majority owned or controlled by, any of the Persons covered by
subparagraphs (i), (ii) or (iii).

 

 A-6 

 

 

“Proprietary Rights” means, with respect to a Person, all Copyrights, Marks,
Trade Names, Trade Secrets, Patents, intellectual property rights in inventions
and discoveries, intellectual property rights in internet web sites and internet
domain names and subdomain names and intellectual property rights in Know-How,
owned or used by such Person.

 

“Representatives” shall mean directors, officers, other employees, agents,
attorneys, accountants, advisors and representatives.

 

“Reviewing Accountant” means one of the “Big Four” accounting firms or another
nationally-recognized accounting firm mutually agreeable to the Buyer and the
Sellers.

 

An Entity shall be deemed to be a “Subsidiary” of another Person if such Person
directly or indirectly owns or purports to own, beneficially or of record, (a)
an amount of voting securities of other interests in such Entity that is
sufficient to enable such Person to elect at least a majority of the members of
such Entity’s board of directors or other governing body, or (b) at least 50% of
the outstanding equity, voting, beneficial or financial interests in such
Entity.

 

“Straddle Period” shall mean any taxable year or other taxable period beginning
before and ending after the Closing Date.

 

“Tax” shall mean (i) any federal, state, local, foreign or other taxes, levies,
charges and fees or other similar governmental assessments or liabilities,
including, without limitation, any income tax, franchise tax, capital gains tax,
gross receipts tax, value-added tax, surtax, estimated tax, unemployment tax,
national health insurance tax, excise tax, ad valorem tax, transfer tax, stamp
tax, sales tax, use tax, property tax, business tax, withholding tax, payroll
tax, customs duty, alternative or add-on minimum or other tax of any kind
whatsoever, and including any fine, penalty, assessment, addition to tax or
interest, whether disputed or not and (ii) any liability in respect of items
described in clause (i) by reason of contract, assumption, transferee liability,
operation of law, U.S. Treasury Regulations Section 1.1502-6 (or any predecessor
or successor thereof or any analogous or similar provision under any law or
regulation) or otherwise.

 

“Tax Return” shall mean any return (including any information return), report,
statement, declaration, estimate, schedule, notice, disclosure, notification,
form, election, certificate or other document or information, and any amendment
or supplement to any of the foregoing, filed with or submitted to, or required
to be filed with or submitted to, any Governmental Body in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Legal Requirement relating to any Tax.

 

“Trade Names” means any words, name or symbol used by a Person to identify its
business.

 

“Trade Secrets” means business or technical information of any Person including,
but not limited to, customer lists, marketing data and Know-How, that is not
generally known to other Persons who are not subject to an obligation of
nondisclosure and that derives actual or potential commercial value from not
being generally known to other Persons.

 

 A-7 

 

 

“Transaction Agreements” means this Agreement and each other agreement and
document to be executed and delivered by a Party in connection with this
Agreement.

 

“Transaction Expenses” means all fees and expenses incurred by Sellers or any
Company Party at or prior to the Closing in connection with the transactions
contemplated by this Agreement and the other Transaction Agreements (including
preliminary discussions, term sheet negotiations and discussions with third
parties), including any legal, accounting, broker’s, investment banker, dataroom
provider, financial printer and any other third party service provider fees and
expenses, and including any change of control, severance, transaction bonus or
similar payment committed to any officer, director or employee of a Company
Party in connection with the execution of this Agreement or the consummation of
the transactions contemplated hereby.

 

“Upper Target Amount” means $50,000 (fifty thousand dollars).

 

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended, and any similar federal, state or local law.

 

 A-8 

 

 

ADDITIONAL DEFINITIONS

 

Each of the following definitions is set forth in the section of the Agreement
indicated below:

 

Definition

 

Section

      Audit Notice   1.6(d) Balance Sheet   2.4 Balance Sheet Date   2.4 Buyer  
Preamble Buyer Documents   4.2 Closing   1.5(a) Closing Date   1.5(a) Company  
Recitals Company Transaction Payments   2.22 Deferred Consideration   1.6(a)
Deferred Payment   1.6(a) Disclosure Schedule   2 Deferred Payment Calculation  
1.6(b) Deferred Payment Calculation Objection Notice   1.6(d) Effective Time  
1.5(a) Financial Statements   2.4 Foreign Plan   2.9(d) Leased Real Property  
2.11 Material Contract   2.17(a) Pension Plan   2.9(d) Product Suppliers   2.16
Sellers   Preamble Seller Documents   3.2 Units   Recitals

 

 A-9 

 

 

Schedule A-1

 

Brand Name   API   Governmental Authorization Flexichamber   NA   510(k) –
K140062 Karbinal ER   Cabinoxamine maleate   NDA – N022556     Cefaclor   ANDAS
– A065412 or A065146 AcipHex Sprinkle   Rabeprazole sodium   NDA – N204736 E-Z
Spacer   NA   510(k) – K933090

 

 A-10 